Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 1 of 69 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 WG WOODMERE LLC; SG BARICK LLC;                   )   Civil Action No.: 1:20-cv-3903
 and LH BARICK LLC,                                )
                                                   )
                              Plaintiffs,          )
                                                   )
                      vs.                          )
                                                   )   COMPLAINT AND
                                                   )   DEMAND FOR JURY TRIAL
 TOWN OF HEMPSTEAD; THE                            )
 INCORPORATED VILLAGE OF                           )
 WOODSBURGH; and THE                               )
 INCOPORATED VILLAGE OF                            )
 LAWRENCE,                                         )
                                                   )
                       Defendants.                 )
                                                   )


       Plaintiffs WG Woodmere LLC, SG Barick LLC and LH Barick LLC (collectively

“Plaintiffs”) for their Complaint against defendants the Town of Hempstead (“Hempstead” or the

“Town”), the Incorporated Village of Woodsburgh (“Woodsburgh”), and the Incorporated Village

of Lawrence (“Lawrence” and together with Woodsburgh, the “Villages” and, the Villages,

collectively, with Hempstead, “Defendants” or the “Municipalities”) allege as follows:

                                NATURE OF THE ACTION

       1.     This action arises from Defendants’ coordinated and unlawful attempt to cloak the

wolf of eminent domain in the sheep’s clothing of “zoning” and through that scheme to take

Plaintiffs’ property (the “Property”) through a jointly-adopted new “zoning” ordinance titled

“Coastal Conservation District - Woodmere Club” in violation of the United States Constitution,

the New York State Constitution and other provisions of Federal and New York State Law.




                                               1
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 2 of 69 PageID #: 2




       2.      The new restrictive “zoning” ordinance applies solely to Plaintiffs’ Property, which

is known as the “Woodmere Club,” a private golf club located on approximately 118 acres of land

situated partially within each of the three Municipalities.

       3.      Defendants’ ploy to target only Plaintiffs and their Property – and no other similarly

situated property – is starkly apparent by the name of the new zone: the “Coastal Conservation

District – Woodmere Club.”

       4.      Under the zoning that was in effect for more than sixty years until Defendants

enacted their new “zoning,” Plaintiffs were permitted to develop 284 lots for single family homes

on the Property as-of-right. However, on June 29, 2020 and July 1, 2020, as the last step in their

concerted machinations, the Town of Hempstead, the Village of Woodsburgh, and the Village of

Lawrence each voted to enact the “Coastal Conservation District – Woodmere Club” zone.

       5.      The newly enacted “zoning” dramatically reduced the permitted density on the

Property from the previously permitted 284 single family residential lots to just 59, a loss of

approximately 80%, or 255 lots. In addition, it also correspondingly takes away Plaintiffs’ ability

to develop 80% of the acreage that Plaintiffs formerly had the right to develop. Defendants further

designated 95% of that reduction to be set aside as “parkland” on which all building and other

viable economic uses of any kind are prohibited, effectively exacting a conservation easement on

Plaintiffs’ Property.

       6.      As for the few token lots Defendants purposely permitted Plaintiffs to develop

under the new zone as a fig leaf to cover their naked land grab – a tiny fraction of what Plaintiffs

had the right to do before – that gesture is wholly illusory. Defendants intentionally included

onerous and burdensome conditions and restrictions in their new zone that will triple the cost to




                                                  2
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 3 of 69 PageID #: 3




develop these few lots (thus threating their economic viability and rendering any supposed “value”

left for Plaintiffs illusory).

        7.       Defendants hurriedly enacted their new “Coastal Conservation District –

Woodmere Club” zone as a last ditch effort to pull the rug out from under Plaintiffs, who were two

years into the subdivision approval process, under which Plaintiffs seek permission to subdivide

the Property into 284 zoning-complaint building lots.

        8.       Notably, Defendants enacted their new “Coastal Conservation District –

Woodmere Club” only after they tried, unsuccessfully, for years, other gambits to severely limit

or completely bar any development on the Property.

        9.       Defendants’ first tactic to stymie any development on the Property was to institute

moratoria preventing development. Hempstead did so first followed by Woodsburgh. These

moratoria specifically targeted preservation of community character, with no mention of

environmental, traffic or other concerns to which the Municipalities now point to as justification

for their latest actions. This highlights the Municipalities’ true motives behind their actions; i.e.,

to find any way possible to prohibit as much development as possible and prevent Plaintiffs from

adding any lots for single family homes to the area despite soaring demand, and without any

legitimate legislative public purpose.

        10.      Plaintiffs were forced to sue in State Court to invalidate the moratoria. In an action

against Hempstead, the Court invalidated the Moratorium, finding that it was unconstitutional,

illegal, and enacted for no valid purpose. As a result, shortly thereafter, Woodsburgh settled

Plaintiffs’ suit about Woodsburgh’s “copy-cat” moratorium.

        11.      Defendants followed the moratoria by proposing a new “down-zoning” plan in

2018 (“Proposed 2018 Golf Course Zone”), which would have reduced the as-of-right density of




                                                   3
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 4 of 69 PageID #: 4




the Property’s then applicable zoning by 60%; from 284 to only 125 lots. The same engineering

firm that prepared the study to support the “Coastal Conservation District – Woodmere Club” zone

at issue here, prepared the study upon which the Town relied to support its Proposed 2018 Golf

Course Zone.

       12.     However, the 5 Towns Civic Association (“5TCA”), a citizens’ organization whose

sole raison d’être is to block all development on the Property, insisted that Defendants must act

to prevent even a single home from being built on the Property and were loudly opposed to any

development whatsoever.

       13.     Faced with pressure from the 5TCA, extensive public criticism and an outpouring

of negative comments on the Proposed 2018 Golf Course Zone from other local residents, the

Municipalities’ politicians ultimately withdrew the Proposed 2018 Golf Course Zone, proving that

the intention of the entire rezoning proposal was just meant to pacify the public and was not steeped

in sound environmental, traffic and engineering analysis.

       14.     The Proposed 2018 Golf Course Zone, while dramatically reducing the number of

lots permitted as-of-right under the then existing zoning, still would have allowed more than twice

as many lots that the Defendants’ ultimately permitted.

       15.     After Defendants’ failed attempt to adopt the Proposed 2018 Golf Course Zone,

local officials and politicians further succumbed to public pressure by attempting to make the

entire golf course a local private park for residents by taking it through their eminent domain

powers. The politicians polled local residents, via survey, to discover if the taxpayers would agree

to pay the increased property taxes necessary to fund a plan to buy Plaintiffs’ Property for parkland.

The residents overwhelmingly rejected the notion of paying higher taxes to purchase the Property

for their own private park.




                                                  4
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 5 of 69 PageID #: 5




       16.     Only after the local politicians failed to convince taxpayers to agree to purchase the

Property and create a park through eminent domain did the Defendants adopt the newly zoned

“Coastal Conservation District – Woodmere Club” with its designation of approximately 71% of

the Property as parkland. By doing so, Defendants have simply repackaged their eminent domain

parkland idea, called it “rezoning,” and then used that transparent ruse as an end-around the

Constitutional requirement to pay compensation for the Property. Neither the law, nor logic, nor

sound public policy, permit such a charade.

       17.     While all of that was taking place, Plaintiffs proceeded with the review of their

proposed 284-lot subdivision plan before the Nassau County Planning Commission (“NCPC”),

which included a review under New York State’s Environmental Quality Review Act (“SEQRA”).

       18.     By the time Defendants enacted their “Coastal Conservation District – Woodmere

Club” zone Plaintiffs had already completed a substantial part of the SEQRA review process,

having spent almost two years and nearly $2 million dollars on fees, plans and studies, including

the completion of a full draft environmental impact statement (“DEIS”) that analyzed the

environmental consequences of each and every component of the project pursuant to the mandates

of SEQRA. The NCPC deemed the DEIS complete on May 14, 2020 and, at that time, published

the DEIS for review by Defendants as involved agencies and for comment by the public.

       19.     Instead of participating in the process the law provides for the review of Plaintiffs’

subdivision application, Defendants hurriedly voted, in late June and early July 2020, to enact their

new “Coastal Conservation District – Woodmere Club” zone.

       20.     Remarkably, as stated above, this new “Coastal Conservation District – Woodmere

Club” zone was formulated for the municipalities by the same engineering firm that created the

Proposed 2018 Golf Course Zone, which would have permitted 125 lots for single family homes




                                                 5
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 6 of 69 PageID #: 6




on the Property. But, unlike the Proposed 2018 Golf Course Zone, which was already extremely

restrictive, the “Coastal Conservation District – Woodmere Club” zone included significant

additional restrictions, including: a parkland requirement; setting aside significant property for

supposed public flooding mitigation; and designating a specific subdistrict in which Plaintiffs were

restricted to using the land solely for an existing clubhouse, or an identical structure in size and

footprint.

       21.     Indeed, only after needing to manufacture and offer a purportedly legitimate

purpose for taking Plaintiffs’ private land through zoning did the Defendants’ engineering firm

“discover” that the Defendants supposedly needed to protect their voters by enacting a

“conservation district” that would effectively create a park specifically for the local residents (not

even the general public) on more than 80 acres of Plaintiffs’ private property.

       22.     Thus, through the “Coastal Conservation District – Woodmere Club” zone, the

Municipalities have enacted an improper regulatory land grab to accomplish indirectly the same

ends they were unable to accomplish lawfully, i.e. by using their eminent domain powers and

paying constitutionally compelled just compensation to Plaintiffs.

The New Zoning Is an Unconstitutional Taking of Property Without Compensation

       23.     Defendants’ newly adopted “Coastal Conservation District – Woodmere Club,” has

left Plaintiffs with not a single lot to develop in the Village of Lawrence – compared to the zoning

in place when Plaintiffs purchased the Property which allowed 12 buildable lots; a 100%

“categorical,” per se taking of Plaintiffs’ Property within that village per the United States

Supreme Court’s decision in Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992), or,

in the alternative, a taking under the United States Supreme Court’s seminal decision in Penn

Central Transp. Co. v. New York City, 438 U.S. 104 (1978).




                                                  6
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 7 of 69 PageID #: 7




       24.     In Hempstead, the new ordinance reduces the number of lots that Plaintiffs can

develop to 41 – compared to the zoning in place when Plaintiffs purchased the Property which

allowed 248 buildable lots; a reduction of more than 83%, or 207 lots. Such a significant taking

is unconstitutional under Penn Central.

       25.     In Woodsburgh, the new ordinance reduces the number of lots that Plaintiff can

develop to 18 – compared to the zoning in place when Plaintiffs purchased the Property which

allowed 24 buildable lots; a reduction of 25%.            Woodsburgh’s ordinance constitutes an

unconstitutional taking under Penn Central.

The New Zone Places Unconstitutional Conditions on Plaintiffs’ Property

       26.     Through the “Coastal Conservation District – Woodmere Club” zone the

Municipalities have taken away Plaintiffs’ ability to develop 80% of the acreage that Plaintiffs

formerly had the right to develop. Defendants further designated 95% of that reduction to be set

aside as “parkland” which Plaintiffs must leave as open space. Under the new zone, Plaintiffs are

also required to install costly drainage and flood mitigation improvements – not for the Plaintiffs’

benefit, but rather, for the benefit of the surrounding neighbors – solely at Plaintiffs’ cost and

expense.

       27.     In addition, Plaintiffs will have to expend vast quantities of money annually to

maintain approximately 80 acres of parkland, drainage and flood mitigation for the benefit of the

surrounding neighbors, for an indefinite period.

       28.     This exaction of an easement on the Plaintiffs’ Property solely for the neighbors,

along with putting the financial responsibility for maintaining it solely on Plaintiffs, constitutes an

unconstitutional exaction under the seminal decisions Nollan v. California Coastal Commission,




                                                   7
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 8 of 69 PageID #: 8




483 U.S. 825 (1987), Dolan v. City of Tigard, 512 U.S. 374 (1994), and Koontz v. St. Johns River

Water Management District, 133 S. Ct. 420 (2013).

The New Zoning Violates Plaintiffs Equal Protections Rights

       29.     The rezoning, as is evident from its name: the “Coastal Conservation District –

Woodmere Club,” improperly singles out Plaintiffs’ Property (and Plaintiffs) alone, among all

other similarly situated properties in the Municipalities, for onerous, burdensome, harsh, and

restrictive treatment.

       30.     Not only are there at least five other golf courses near Plaintiffs’ Property that also

are located within flood zones, there are approximately 42,000 parcels (14,000 acres) of land that

sit within flood zones in the Municipalities. However, the “Coastal Conservation – Woodmere

Club” zone only applies to the 12 parcels (approximately 118 acres) that sit exclusively on

Plaintiffs’ Property. Attached hereto as Exhibit A, is a true and correct copy of a map evidencing

the flood plain and coastal boundaries within the Municipalities.

       31.     Further, although the Municipalities have advanced the new argument that flood

mitigation purportedly mandates the new zone at issue in this case, the Municipalities have not

changed zoning ordinances (aside from the new zone targeting solely Plaintiffs’ Property) for the

remaining 99% of the 14,000 acres in flood zones for flood mitigation purposes. See Exhibit A.

       32.      Further, contrary to its supposed concerns about building in flood zones, the

Village of Lawrence owns another parcel in a flood zone and near an evacuation route. Lawrence

is actively working to rezone this property to allow for future residential development (with a

density more than 10 times that of the Plaintiffs’ proposed development on Plaintiffs’ Property).

Lawrence also owns a golf course less than a mile away from the Property which is also in a flood

zone. That property, however, is not subject to flood mitigation. To the contrary, Lawrence is




                                                 8
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 9 of 69 PageID #: 9




currently considering permitting further development on its own golf course property by allowing

the installation of a building that would house an eight million dollar indoor pool and swimming

facility.

          33.   At the very same time the Town of Hempstead was trying to thwart development

of Plaintiffs’ Property, it was also pushing through rezoning of an area near the Property that will

permit significantly greater density and traffic issues, including by allowing 19,500 square feet of

commercial development and a new 336-unit residential apartment building.                 This new

development district is already in an area much more concentrated and congested than the area

surrounding Plaintiffs’ proposed subdivision, which consists solely of single-family residences.

Although the Defendants point to the supposed traffic and other issues that would preclude the

density of the previously as-of-right development of the Property, somehow these same concerns

and issues are not applied to their own projects (for which they did not even commission a traffic

study).

          34.   In addition, in the “Coastal Conservation District – Woodmere Club” zone, the

Defendants have mandated certain restrictive building requirements (such as the use of permeable

pavers) and stormwater retention regulations, that apply only to the 59 lots that the Municipalities

will allow Plaintiffs to build on the Property. Yet, more than 99% of the approximately 42,000

land parcels (approximately 14,000 acres) within the Municipalities that also sit within the same

flood zone are not required to employ the same supposedly critical – and expensive – construction

methods and flood mitigation techniques for construction on their properties.

          35.   Moreover, and shamefully, Defendants have given their official imprimatur –

linking on their webpages to letters containing ugly sentiments that unlawfully single out Plaintiffs

for unfair treatment through the adoption of the new zone based on abhorrent anti-Semitic




                                                 9
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 10 of 69 PageID #: 10




stereotyping and that target Plaintiffs’ principals as “money grubbing,” “greedy” out-of-state

interlopers, demonstrating that Defendants have improperly singled out Plaintiffs for disparate

treatment for illegal purposes.

Under Well Settled New York Law the Defendants
Lack the Power to Have Adopted the New Zoning

       36.     In addition to also being unconstitutional under New York State’s Constitutional

provisions that correspond to the United States’ Constitutional provisions noted above, in adopting

their new zoning ordinance, the Municipalities have also violated New York law in improperly

purporting to use their zoning power (the right to establish criteria for an area consisting of several

properties, consistent with a plan) to accomplish planning objectives (the right to consider how a

single property is to be developed). As promulgated by the State Legislature, under the Nassau

County Charter, the NCPC has primary jurisdiction for subdivision review.

       37.     The rezoning therefore must also be invalidated, inter alia, under well settled New

York law as an improper and ultra vires use of the zoning power by Defendants to enact measures

that are soundly and exclusively within the sole ambit of the NCPC.

       38.     Indeed, Hempstead is a persistent repeat offender of the improper use of zoning

power and is well aware that its actions in this instance are illegitimate. The Town has already

tried to enact this sort of planning through the improper use of the zoning power directed to a

single property and property owner, an effort that New York’s Appellate Division, Second

Department invalidated for this precise reason in BLF Assocs., LLC v. Town of Hempstead, 59

A.D.3d 51, 870 N.Y.S.2d 422 (N.Y. App. Div. 2008).

                                          *       *       *

       39.     Plaintiffs are in the business of developing real property, not of litigation. However

by colluding with each other for years to deprive Plaintiffs of their rights, Defendants have forced



                                                  10
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 11 of 69 PageID #: 11




Plaintiffs to endure years of litigation to enforce their rights, first in the New York State Courts

and now in this action. Defendants have always had the option of acting in a lawful manner but

have repeatedly refused to do so.

       40.      Defendants’ conduct has damaged, and continues to damage Plaintiffs, who are

bringing this action to invalidate the ordinance as an unconstitutional taking, an unconstitutional

condition, for inverse condemnation compensation and compensation resulting from their inability

to use and enjoy their Property as set forth in First English Evangelical Lutheran Church v. Los

Angeles County, 482 U.S. 304 (1987), as well as their attorneys’ fees and costs pursuant to 42

U.S.C. §1988.

       41.      Plaintiffs’ economic loss, just from the lost lots that were previously available to

them as-of right, as a result of the adoption of the “Coastal Conservation District – Woodmere

Club” zone, and for which each of the Municipalities is jointly and severally liable, amounts to at

least $205 million dollars resulting from the loss of value in each of the Municipalities as follows:

             a. at least $25 million dollars in the Village of Lawrence;

             b. at least $40 million dollars in the Village of Woodsburgh; and

             c. at least $140 million dollars in Town of Hempstead.

                                 JURISDICTION AND VENUE

       42.      This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as it arises under the Constitution and laws of the United States and presents a federal

question, and pursuant to 28 U.S.C. § 1343(a)(4) in that it seeks to secure equitable, monetary, and

other relief under an Act of Congress, specifically 42 U.S.C. § 1983.

       43.      This Court has supplemental jurisdiction over Plaintiffs’ New York State law

claims pursuant to 28 U.S.C. § 1367.




                                                 11
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 12 of 69 PageID #: 12




       44.     This Court is authorized to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202 and Federal Rules of Civil Procedure 57 and 65.

       45.     Venue is proper within this judicial district, pursuant to 28 U.S.C. § 1391(b),

because the relevant events giving rise to Plaintiffs’ claims have occurred in this judicial district.

                                             PARTIES

       46.     Plaintiff WG Woodmere LLC is a limited liability company with its principal place

of business located at 41 Bayard Street, New Brunswick, New Jersey 08901.

       47.     Plaintiff SG Barick LLC is a limited liability company with its principal place of

business located at 1450 Broadway, 40th Floor, New York, New York 10018.

       48.     Plaintiff LH Barick LLC is a domestic limited liability company with its principal

place of business located 1450 Broadway, 40th Floor, New York, New York 10018.

       49.     Defendant Hempstead is a municipality organized under the laws of the State of

New York, located within Nassau County, New York. The Town is governed by a Supervisor and

Town Board.

       50.     Defendant Woodsburgh (“Woodsburgh”) is a municipality organized under the

laws of the State of New York, and located within Nassau County, New York. Woodsburgh is

governed by a Mayor and Board of Trustees.

       51.     Defendant Lawrence (“Lawrence”) is a municipality organized under the laws of

the State of New York, and located within Nassau County, New York. Lawrence is governed by a

Mayor and Board of Trustees.




                                                  12
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 13 of 69 PageID #: 13




                                  RELEVANT NON-PARTIES

The Nassau County Planning Commission

       52.     The NCPC is an independent board established pursuant to Article XVI of the

Nassau County Charter. The Nassau County Charter was adopted and enacted by the State

Legislature and has the force of state law.

       53.      The NCPC has jurisdiction to hear and approve applications for the subdivision of

land that lies within the unincorporated areas of Nassau County and, in certain instances, land that

lies within the bounds of an incorporated village or city.

       54.     In Nassau County, the towns do not hold the planning power over subdivisions.

Such authority is vested solely with the NCPC.

       55.     Section 1610(b)(1) of the Nassau County Charter vests the planning power over

areas outside of incorporated villages and cities (i.e. under the municipal jurisdiction of a town)

exclusively in the NCPC.

       56.     Where, as here, an applicant seeks to subdivide property into more than four lots

and to lay out new roadways within the subdivision, the application is deemed an application for

a “major subdivision” pursuant to County Charter §1610 and Real Property Law §334-a(1).

       57.     In this case, because the Property is mostly situated within the jurisdiction of

Hempstead, and because certain parts of the Property are within 300 feet of the borders of

incorporated Villages, the primary jurisdiction for the purposes of subdivision review is vested

with the NCPC.

       58.     In New York, any proposed discretionary zoning or planning matter must undergo

a review pursuant to SEQRA. The NCPC is the lead agency in the ongoing SEQRA review of

Plaintiffs’ subdivision application.




                                                 13
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 14 of 69 PageID #: 14




       59.     By the time Defendants adopted the new “Coastal Conservation District –

Woodmere Club” zone, Plaintiffs had been engaged in the subdivision review process for

approximately two-years and had incurred filing and professional fees (engineering, legal,

etcetera) fees and costs of almost $2 million dollars in connection with the review process.

       60.     Defendants are, and have always been, well aware of the significant cost to

Plaintiffs in connection with the subdivision review process.

The Hempstead Town Board and Councilmembers Blakeman and D’Esposito

       61.     The Town Board of the Town of Hempstead (“Town Board”) is the body within

the Town that is vested with the power and authority to, among other things, adopt and amend

zoning laws and regulations for the Town.

       62.     The Town Board does not have any planning or subdivision review authority.

       63.     Councilmember Bruce Blakeman represents the Town’s Third Councilmanic

District. He was appointed to the Town Board in 2015 and has been subsequently re-elected to his

position. Part of Plaintiffs’ Property lies within his Town Board district.

       64.     Councilmember Anthony P. D’Esposito, represents the Town’s Fourth

Councilmanic District, appointed to the Town Board in 2016 and has been subsequently re-elected.

Part of Plaintiffs’ Property lies within his Town Board district.

       65.     Councilmembers D’Esposito and Blakeman are the most publicly vocal Town

officials opposed to Plaintiffs’ proposed subdivision and development.

       66.     Councilmembers D’Esposito and Blakeman are the primary driving forces behind

the creation and adoption of the “Coastal Conservation District – Woodmere Club” zone.




                                                 14
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 15 of 69 PageID #: 15




The Woodsburgh Board of Trustees and Mayor Israel

        67.      The Board of Trustees of the Incorporated Village of Woodsburgh (“Woodsburgh

Board of Trustees”) is the governing body of the Village of Woodsburgh.

        68.      Lee Israel (“Israel”) is the present Mayor of the Village of Woodsburgh, elected in

2013.

        69.      Mayor Israel is a former president of the Old Woodmere Club1 and was on the

club’s board when the club and its membership voted to sell the Property to Plaintiffs in April

2017.

        70.       As a result of the sale to Plaintiffs, Mayor Israel has known of Plaintiffs’

development plans for the Property for years.

        71.      As explained in detail below, in addition to adopting the new zone, Mayor Israel

has also taken a special interest in singling out Plaintiffs for disparate treatment and unequal

enforcement of Woodsburgh’s various local ordinances, rules and regulations relating to

conditions at the Property.

The Lawrence Board of Trustees and Mayor Edelman

        72.      The Board of Trustees of the Incorporated Village of Lawrence (“Lawrence Board

of Trustees”) is the governing body of the Village of Lawrence.

        73.      Alex H. Edelman (“Edelman”) is the present Mayor of the Village of Lawrence,

elected in 2014.




1         For ease of reference the term “Old Woodmere Club” refers to the Property’s private country club and golf
course operations during the period prior to Plaintiffs’ ownership and management. The term “Woodmere Club” refers
to the private country club as presently owned and operated by Plaintiffs. Plaintiffs have been forced to discontinue
golf operations at the Woodmere Club with the 2020 season as a result of the unlawful and unequal enforcement of
various local ordinances, rules and regulations by the Villages, as alleged below.



                                                        15
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 16 of 69 PageID #: 16




      74.      Mayor Edelman has publicly announced his opposition to Plaintiffs’ development

plans of the Property.

      75.      Like his counterpart in Woodsburgh, Mayor Edelman has directed Lawrence

officials to single out Plaintiffs for disparate treatment and unequal enforcement of Lawrence’s

various local ordinances and rules relating to conditions at the Property.

      76.      As explained in detail below, Mayor Edelman, together with Mayor Israel, and

Councilmembers D’Esposito and Blakeman, acting under color of law and in their official

capacities, have conspired amongst themselves to deprive Plaintiffs of their rights secured under

the United States Constitution, 42 U.S.C. §1983, and the New York State Constitution and other

New York State Laws.

Cameron Engineering & Associates, LLP

       77.     Cameron Engineering & Associates, LLP (“Cameron Engineering”), of Woodbury,

 Long Island, is the engineering firm that the Town retained to study and propose new zoning

 regulations to govern the potential residential redevelopment of golf course properties.

      78.      In June 2018, Cameron Engineering issued a lengthy report to support the Town’s

initial down-zoning plan, the Proposed 2018 Golf Course Zone, which reduced the permitted

development at the Property to 125 lots for single family homes (as opposed to the 59 allowed

under the zoning now at issue).

      79.      Less than two years later, in May 2020, Cameron Engineering issued a land use and

environmental report which Defendants claim to rely on to support their adoption of the “Coastal

Conservation District – Woodmere Club” zone. The report points to, and claims to rely upon, a

myriad of purported new concerns, which Cameron Engineering never raised in crafting the earlier




                                                16
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 17 of 69 PageID #: 17




rezoning scheme, to support its findings that Defendants should scale back the development

potential from 284 to 59 lots and should create parkland on more than 80 acres of the Property.

        80.       Under the Proposed 2018 Golf Course Zone, development would have been

permitted in areas that Cameron Engineering now deems unsuitable and dangerous for

development.

        81.       The differing findings from the same engineering firm only serve to confirm that

these reports and studies are shams directed to the justification of preordained political ends.

The Five Towns Civic Association

          82.     The 5TCA is a civic association formed by community members in 2016.

          83.     According to its website, 5TCA is dedicated to stopping the development of

Plaintiffs’ Property in order to preserve open green space for their local community.

          84.     The 5TCA claims that it “was born out of necessity, because the quality of life in

our neighborhood is about to change for the worse through overdevelopment; loss of our defining

green spaces and property values, while unquestionably increasing traffic, flooding and probably

taxes.”

                                        FACTUAL BACKGROUND

   I.           THE PROPERTY

          85.     Plaintiffs own the Property, a 118 acre parcel of land, located at 99 Meadow Drive,

Woodmere, New York, which is known as the Woodmere Club.

          86.     The Property consists of the following lots identified on the Nassau County Land

and Tax Map: Section 41, Block F, Lots 37, 40, 48, 123, 310, 3028, 3029, 3030, 3032; Section 41,

Block D, Lots 53, 55; Section 41, Block 72, Lot 1.




                                                  17
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 18 of 69 PageID #: 18




          87.   Plaintiffs acquired the Property on April 27, 2017. For decades a private golf and

country club offering golf, tennis, swimming, catering and related amenities operated on the

Property.

          88.   Plaintiffs discontinued the Woodmere Club’s golf operations for the 2020 season,

when the Villages’ harassment and unlawful campaign of targeting Plaintiffs for unequal

enforcement of various local ordinances, rules and regulations, set forth below, made continuing

such operations impossible.

          89.   The Property is located partially in Hempstead (approximately 55 acres), and in the

adjacent contiguous villages of Woodsburgh (approximately 40.5 acres) and Lawrence

(approximately 22.9 acres). The Property is also within 300 feet of the border of the Village of

Cedarhurst.

          90.   Because it is situated in three municipalities the Property is subject to the local

zoning controls of each municipality, as well as the subdivision authority vested in the NCPC,

pursuant to Section 1610(b)(1) of the County Charter.

          91.   The map attached hereto as Exhibit B, illustrates which portions of the Property

fell within each of the zoning districts in each Municipality before Defendants changed the zoning

to the “Coastal Conservation District – Woodmere Club” zone.

          92.   Due to a steady decline in golf membership, as well as a shift in demographics in

the area, the Old Woodmere Club experienced a steep decline in membership over the past years.

          93.   As a result of the declining membership, several years ago the Old Woodmere Club

determined that its continued operation as a private membership golf and country club was not

economically sustainable, and it resolved to sell its property i.e., the Property that underlies this

action.




                                                 18
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 19 of 69 PageID #: 19




          94.     Defendants have always acknowledged that the continued operation of the

Woodmere Club as a golf course and country club is economically unfeasible.

          95.     At the time Plaintiffs acquired the Property, the Old Woodmere Club’s ownership

was accruing operating losses of over $1 million dollars per year, and had already amassed nearly

$12 million dollars in debt.

          96.     Under their contract for the purchase of the Property, in addition to an approximate

$12 million dollar purchase price, Plaintiffs also agreed to pay off the Old Woodmere Club’s debt

and to continue to operate the Property as a golf course and country club for a period of time.

Plaintiffs agreed to this arrangement knowing that it would result in losses ranging from $1.4

million to $2 million for each year Plaintiffs operated the Property as a country club and golf

course.

          97.     Therefore, it was always Plaintiffs’ expectation -- well known to the Old Woodmere

Club members and Defendants -- to discontinue the golf course and country club use and to

subdivide the Property into a residential development in accordance with the applicable zoning

and in a manner consistent with the character of the residential neighborhoods that surround the

Property.

   II.          PLAINTIFFS CONDUCTED EXTENSIVE DUE DILIGENCE BEFORE
                SPENDING MILLIONS OF DOLLARS TO ACQUIRE THE PROPERTY AND
                HAD A REASONABLE, INVESTMENT-BACKED EXPECTATION THAT
                THEY COULD SUBDIVIDE THE PROPERTY AND DEVELOP 284 SINGLE
                FAMILY LOTS, CONSISTENT WITH BOTH THE APPLICABLE ZONING
                AND THE RESIDENCES IN THE SURROUNDING AREA

          98.     Before purchasing the Property, at significant expense, Plaintiffs conducted

extensive due diligence regarding their potential acquisition to understand the Property’s

subdivision and development potential.




                                                   19
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 20 of 69 PageID #: 20




          99.      Among other things, Plaintiffs engaged land use counsel, and commissioned an

engineering and planning firm to present an inventory and analysis of the zoning, land use and

community character of the Property and its surrounding area.

          100.     The outcome of this analysis confirmed that, prior to the rezoning at issue in this

action, a 284 single-family subdivision plan, identified in the chart below, had the right to be

created in complete conformity with the existing zoning regulations, without the need to obtain

any zoning variances, and could be designed in a manner consistent with the community character

of the surrounding area. This yield analysis was the seminal component of Plaintiffs’ investment

decision to purchase the Old Woodmere Club.




   III.         DEFENDANTS HAVE, FOR YEARS, IMPROPERLY OBSTRUCTED
                PLAINTIFFS FROM UNDERTAKING ANY LAWFUL DEVELOPMENT ON
                THE PROPERTY, WITHOUT ANY LEGITIMATE PUBLIC PURPOSE

                A. Hempstead Passed A Moratorium that it Unlawfully Extended Indefinitely
                   Solely for Purposes of Stymieing Development

          101.     The Municipalities’ first attempt to stymie development on the Property was to

institute supposedly “temporary” moratoria on development.

          102.     On November 15, 2016, the Hempstead Town Board adopted Resolution No. 1541-

 2016, and enacted Section 302(R) to Article XXXI of the Town’s Building Zone Ordinance,

 which imposed a “Temporary Moratorium” that was supposed to last for 180 days, subject to 90-

 day extensions, on all residential development of golf course properties in the Town that were

 located within 500 feet of an incorporated village (the “Moratorium”).



                                                   20
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 21 of 69 PageID #: 21




          103.   The stated purpose for enacting the Moratorium was to “ensure that any residential

redevelopment of golf course properties covered by the moratorium will be fully in accordance

with existing area character and layout in the surrounding vicinities, including but not limited to

the existing character and layout of properties in adjacent or nearby incorporated villages.”

          104.   In enacting the Moratorium, the Town purported to have concerns about the impact

of the possible development of three different golf courses located in disparate parts of the Town,

although there was no indication that any golf course other than the Property was slated for a

planned development.

          105.   The text of the Moratorium specifically cited the need to review zoning regulations

governing minimum lot size and other “area requirements applicable to the construction of single

family dwellings.”

          106.   During the pendency of the Moratorium, the Town Board claimed that Cameron

Engineering would assist the Town in studying the residential redevelopment of golf courses and

that the Town would propose new zoning regulations governing the residential redevelopment of

selected golf course properties based upon Cameron Engineering’s recommendations.

          107.   The Town’s stated “neutral” purpose in connection with the Moratorium resolution

was a ploy.

          108.   From the outset Defendants were solely targeting the Property and Plaintiffs, which

was the only golf course property in the Town that was likely to be redeveloped in the foreseeable

future.

          109.   Plaintiffs’ Property, like the vast majority of residential parcels within Hempstead,

was at the time subject to the zoning regulations set forth in the Town’s Residence “B” District.

The Residence “B” District permits single family homes on lots of no less than 6,000 square feet.




                                                  21
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 22 of 69 PageID #: 22




        110.    The area in the Town surrounding the Property was, and still is, zoned within the

Residence “B” District and is mostly developed with single-family dwellings on 6,000 square foot

lots.

        111.    Plaintiffs’ subdivision proposal for the area of the Property within Hempstead

called for the same—single family homes on 6,000 square foot lots, compliant with all zoning

requirements.

        112.    The Town’s Moratorium received public support and praise from politicians in the

Villages, including Lawrence Mayor Edelman, who on July 13, 2017 sent an open letter to the

Town, advising: “we [Lawrence] reiterate our support and commitment to the Town’s moratorium

prohibiting development approval, and look forward to hearing from you and working with you.”

(emphasis in original).

        113.    All in all, the Town Board “administratively” extended the Moratorium, which was

originally set to expire in May 2017, six separate times, on: May 9, 2017 (Resolution No. 726-

2017), August 8, 2017 (Resolution No. 116-2017), November 14, 2017 (Resolution No. 1649-

2917), February 6, 2018 (Resolution No. 198-2018), May 8, 2018 (Resolution 642-2018), and

August 7, 2018 (Resolution No. 198-2018).

        114.    The repeated extensions of the Moratorium were political measures designed to

project the Town’s sympathies with those members of the public who wished to stop any sort of

development of the Property.

        115.    The extensions also were enacted simply to continue to grind any development on

the Property to a halt, and not for the stated purpose of allowing the Town time to study issues

relating to the potential redevelopment of certain golf courses.




                                                22
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 23 of 69 PageID #: 23




        116.   Having long been aware of Plaintiffs’ development plans and aware that the

Moratorium could not be indefinitely extended, on October 29, 2018, Woodsburgh, under Israel,

passed its own copy-cat moratorium (“Village Moratorium”) specifically targeting the Property so

that Plaintiffs’ plan would still be blocked if and when Hempstead’s Moratorium finally went

away.

        117.       The Village Moratorium’s stated purpose “was to suspend temporarily the

processing or approvals of any subdivision […] to provide the Village with the time and

opportunity to consider potential changes to its zoning and land use regulations while preserving

the status quo.”

        118.   Yet, notwithstanding the stated intent, as with Hempstead’s Moratorium, the

Village version was enacted solely to target Plaintiffs and to delay and ultimately block Plaintiffs’

subdivision plan for the Property, as Plaintiffs’ Property was the only property within Woodsburgh

with subdivision potential.

        119.   As with the Hempstead Moratorium, Woodsburgh’s moratorium specifically

targeted only area character, with no mention of environmental, traffic or other concerns,

highlighting Woodsburgh’s motive when it was instituted.

        120.   Ultimately Plaintiffs were forced to commence costly litigation against the Town

in New York State Supreme Court, captioned WG Woodmere LLC, SG Barick LLC and LH Barick

LLC v. Town of Hempstead and Town of Hempstead Town Board, Index. No. 606719/2018, to

challenge the Town’s repeated and unlawful extension of the Moratorium.

        121.   Plaintiffs were also forced to commence another State Court action to challenge the

constitutionality of Woodsburgh’s moratorium, captioned WG Woodmere LLC, SG Barick LLC

and LH Barick LLC vs. Incorporated Village of Woodsburgh, et. al., Index. No. 61690/2018.




                                                 23
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 24 of 69 PageID #: 24




       122.    On December 26, 2018, the New York Supreme Court issued a Decision and Order

finding Hempstead’s repeatedly extended Moratorium unconstitutional as a matter of law:

       At some point, however, a ‘moratorium’ can amount to an unconstitutional taking
       or violation of a property owner’s due process rights […]

       Over two full years have passed since the moratorium was first instituted. Although
       this court may question why it took nearly a year and a half for Cameron to write its
       report, it is undisputed that the Town had the analyses it sought and new zoning
       regulations to vote on in May of this year. That vote was scheduled to take place in
       May [2018], and then in June [2018]. Instead, the vote was indefinitely postponed,
       and the Board chose instead to extend the moratorium three more times.

       In its opposition to the motion, the defendants do not proffer any reason for these
       latest extension […]

       Plaintiffs have established as a matter of law that the moratorium is unconstitutional
       because it currently serves no proper purpose and it has now been extended beyond
       a reasonable time.

See id. at Dkt. No. 65 (emphasis in original).

       123.    Shortly thereafter, the Village of Woodsburgh and its the Board of Trustees settled

the case that Plaintiffs commenced against the Woodsburgh moratorium, and agreed not to extend

the Village Moratorium (which was set to expire imminently) or to institute any new moratoria

after the Village Moratorium’s expiration.

           B. After Defendants’ Moratorium Gambit Failed, the Town Attempted to Adopt
              New Zoning for the Property Through a Proposed “Down-Zoning” Plan that
              Would Have Decreased Permitted Density on the Property and Reduced the
              Number of Plaintiffs’ Lots By 60%; the Town Ultimately Abandoned That
              Plan In the Face of Public Demands for Zero Development on the Property

       124.    Hempstead followed its moratorium by introducing a new proposed zone in April

2018, the “Proposed 2018 Golf Course Zone,” which they titled “GC Golf Course Coastal

Residence District (GC).

       125.    The Proposed 2018 Golf Course Zone was a classic attempt at “down zoning” to

reduce density.



                                                 24
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 25 of 69 PageID #: 25




       126.    It was supported by a lengthy land use study prepared by Cameron Engineering.

See https://hempsteadny.gov/files/pdfs/FEAF_EEA_JUNE_2018_PART_1.pdf

       127.    The Proposed 2018 Golf Course Zone, by its terms, was applicable to certain golf

courses in the Town and would have required a minimum lot size for residential development of

15,000 square feet (as opposed to the lot area requirement of 6,000 square feet of the long-existing

Residence “B” zoning).

       128.    This would have almost tripled the required minimum lot size, and cut the number

of development lots by a commensurate amount. It also would have created a brand new

residential zone with lot sizes larger than those in any other residential zone in the Town.

       129.    As discussed in detail below, the lengthy Cameron Engineering study which the

Town claimed to rely on for its Proposed 2018 Golf Course Zone purportedly reviewed significant

adverse environmental impacts on the Property (including but not limited to, tidal wetland

degradation, and storm-water runoff from an increase in impervious cover) and community impact

on taxes, traffic increase, school congestion and police and fire capabilities.

       130.    Nonetheless, the Proposed 2018 Golf Course Zone would have allowed

development in areas of the Property that Cameron Engineering now claims in its 2020 study will

supposedly result in environmental disaster.

       131.    Although the Proposed 2018 Golf Course Zone mentions two other privately-

owned golf courses (Inwood Country Club and the Golf Club at Middle Bay Golf Course) which,

in addition to Plaintiffs’ Property, are located directly on the water and within the New York State

Coastal Boundary Area, in reality, the proposed ordinance was intended solely to target Plaintiffs’

Property.




                                                 25
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 26 of 69 PageID #: 26




        132.     For Plaintiffs, the 2018 Proposed Golf Course Zone would have had the effect of

reducing the number of housing lots by approximately 60%, from 284 to 125.

        133.     Plaintiffs’ principals attempted to dialogue with the Town and requested that, in

lieu of adopting the 2018 Proposed Golf Course Zone the Town Board should engage in

cooperative discussions. These requests were ignored.

        134.     Instead, the Town Board indicated that it was necessary to hold a public hearing

and vote on the Proposed 2018 Golf Course Zone on May 8, 2018, because the Moratorium was

set to expire.

        135.     Although the Proposed 2018 Golf Course Zone dramatically reduced the lots in any

new subdivision on the Property, because it allowed for some degree of development it quickly

triggered opposition from the 5TCA and residents.

        136.     As a result of the public outcry, and with the Town Board scheduled to formally

introduce the Proposed 2018 Golf Course Zone the next day, some members of the Town Board,

including Councilmembers Blakeman and D’Esposito, held a public information meeting on May

7, 2018, with Cameron Engineering also in attendance to explain the proposal to the local

community and answer questions.

        137.     The May 7, 2018 meeting was not an “official” public meeting of the Town Board,

and there is thus no official transcript of the proceedings.

        138.     In sum and substance, at this “unofficial” meeting, Councilmember Blakeman

repeatedly said that the Town Board needed to take immediate action to prevent development of

Plaintiffs’ Property, whether by adopting the Proposed 2018 Golf Course Zone or by some other

means, because the Town could not just continue to extend the Moratorium indefinitely.

        139.     According to Councilmember Blakeman:




                                                 26
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 27 of 69 PageID #: 27




               “We have to do something that is thoughtful. In my opinion, what we have
               done is very aggressive, but I think it is completely legal and justifiable, but
               the fact is, we cannot tell the builder they can do nothing- because they will
               run into court and get the 300 building lots. If we don’t do something, they
               are going to get exactly what you do not want them to get.”

       140.    Councilmember Blakeman thus admitted that the entire purpose behind the Town’s

actions was to restrict development as much as possible and that all of the other justifications which

the Town pointed in support of its actions were solely after-the-fact attempts to cover what the

Town was actually trying to do so it could avoid liability.

       141.    Councilmember Blakeman also noted at this “unofficial” meeting that further

extensions of the Moratorium could be found unreasonable by a court because the Town Board

had already (at that time) extended the Moratorium four (4) times since its enactment.

       142.     The following additional statements, among others, were made by the Town’s

representatives at the meeting:

           a. The Town Board had charged Cameron Engineering to be “aggressive” and propose

               the “most restrictive” development of golf course properties possible;

           b. The Town Board recognized that the Moratorium was prejudicial to Plaintiffs’

               constitutional property right and, therefore, the Town Board was required to move

               ahead on the new proposed zoning and had sped up the process in the days shortly

               preceding the vote of the Proposed Golf Course Zone ; and

           c. Cameron Engineering had purposefully kept its “study” in draft so that it could

               incorporate “community response” to the 2018 Proposed Golf Course Zone

               ordinance.




                                                 27
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 28 of 69 PageID #: 28




       143.    By the conclusion of the meeting, it was clear that the approximately 350 residents

in attendance not only opposed the Proposed 2018 Golf Course Zone, but actually opposed any

and all development on the Property.

       144.    To appease the assembled throng, Councilmember Blakeman said that the Town

Board would postpone the public hearing scheduled for the next day, not vote on the 2018

Proposed Golf Course Zone ordinance, and extend the Moratorium yet again.

       145.    Thus, on May 8, 2018 the Town board once again extended the Moratorium for

another period of ninety (90) days), and announced that it would adjourn the formal introduction

of the 2018 Proposed Golf Course Zone ordinance until June 19, 2018.

       146.    At its public meeting on June 19, 2018, the Town Board formally introduced the

Proposed 2018 Golf Course Zone, but following a series of negative public comments, the Town

Board indefinitely postponed any future public hearings on the new zone. See,

https://hempsteadny.gov/files/tbdocuments/20180619-verbatim.pdf?v1

       147.    Also at the June 19, 2018 meeting, the Councilmember Blakeman remarked that

the Town needed to take action to prevent development of Plaintiffs’ Property specifically because

it could not legally keep extending the Moratorium:

       Councilmember Blakeman: [O]ne thing that is known is that it could be
       catastrophic to the community if two hundred and seventy-seven homes went up
       there […] There are a lot of issues and what we need to do is we need to draw this
       to a conclusion at some point because we can’t go ad infinitum. The developer has
       already sued us saying that our moratorium is illegal and that our moratorium has
       gone on too long. So, we have to bring this to a conclusion sooner rather than later.

See https://hempsteadny.gov/files/tbdocuments/20180619-verbatim.pdf?v1 at 16:21-17:11.

       148.    The Town ultimately abandoned the Proposed 2018 Golf Course Zone in the face

of public opposition.




                                                28
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 29 of 69 PageID #: 29




            C. After their Efforts to Block Plaintiffs Through Moratoria and Down-Zoning
               Failed, Defendants Explored Taking the Entire Property for Parkland Via
               Eminent Domain, But that Plan Failed When Residents Made Clear that They
               are Not Willing to Pay Higher Taxes to Pay for the Property

        149.      After abandoning their 2018 “down zoning” plan, local officials succumbed to

public pressures and began to consider the possibility of taking the entire Property by eminent

domain for either: (i) a possible park district, which would be open only to residents within half-

a-mile from the Property (approximately 770,367 residents), but exclude other residents elsewhere

in the Town or on Long Island, or (ii) a municipal park, open to the public at large.

        150.      At a July 3, 2018 public meeting, the Town confirmed it would hire planning

consultants Fredrick P. Clark Associates (the “Clark Firm”), to analyze the valuation and economic

viability   of      the   creation   of    a   park     district   or   municipal   park.       See,

https://hempsteadny.gov/files/tbdocuments/20180703-verbatim.pdf?v1.

        151.      According to a July 2, 2018 proposal from the Clark Firm to the Town, its scope of

services included examining three alternatives for the Property: (i) use of the Property as a Town-

owned park, containing an 18 hole golf course; (ii) use of the Property as a Town-owned park,

containing a nine-hole golf course, with the remaining land to be redeveloped with active

recreational facilities; and (iii) use of the entire Property as a Town-owned park, containing active

recreational facilities, as well as the preservation of certain amount of passive open space with

walking trails.

        152.      According to the proposal, the Clark Firm was to provide the results of their

analysis to the Town in the form of a written report.

        153.      Even though there are three other private golf courses within the Town, the

Woodmere Club was the only property the Town directed the Clark Firm to study for the potential

park district.



                                                  29
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 30 of 69 PageID #: 30




       154.      On May 17, 2019, Councilmembers D’Esposito and Blakeman announced that an

“Official Woodmere Golf Course Survey” had been mailed to all households within approximately

a half mile of the Property.

       155.      The Survey described any proposed development on the Property as “unacceptable

to the Town” for reasons of “congestion, overcrowding, traffic impact, environmental concerns,

and of course preservation of surrounding residences.”

       156.      The survey asked residents for their opinion about creating a new special park

district encompassing the entire Property solely for residents within the special district, which

would come with increased average annual property taxes to those residents of between $2,000 to

$4,000 annually for at least the next 20 years to support the acquisition and maintenance of the

proposed park.

       157.      On June 21, 2019, the LI Herald posted a letter to the editor written by then-Town

Supervisor Gillen, who said that the “Official Woodmere Golf Course Survey” that

Councilmembers Blakeman and D’Esposito touted was “created and sent without my input or

support.”

       158.      Supervisor Gillen’s letter further indicated that the entire process was, and always

had been, a sham designed to block all development at the Property, and that the Survey was

circulated simply to provide cover for a process that already had a predetermined outcome.

       159.      According to Supervisor Gillen, “[t]he members of the Town of Hempstead council

who represent the area decided to break away from working with the supervisor's office, and as a

result have caused more harm than good. While the council members have claimed the survey

was simply to solicit residents’ feedback […] the lack of information on how they came up with

the limited options offered was panic inducing…”




                                                  30
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 31 of 69 PageID #: 31




       160.    In addition, making clear that the Town had commissioned the so-called “study”

with the outcome already determined, Supervisor Gillen wrote, “[t]he special park district study is

still not complete. Neither is the proposed zoning study. These documents need to be completed,

contemplated and shared with residents before the community can make an informed decision…

Taxpayers deserve more than a premature ‘survey’.”

       161.    In a June 2019 Facebook post, Councilman Blakeman virtually admitted that his

survey was a sham, and conceded that taking the Property by eminent domain was not feasible: “If

the County could afford to buy it, which they can’t, then you would rather have a Regional Park

open 7 days a week?... The Town and County simply don’t have the resources to buy it and the

neighbors aren’t going to pay for a Park District.”

       162.    Ultimately, on May 5, 2020, in response to Plaintiffs’ formal demands that the

Town produce relevant documents under New York State’s Freedom of Information Law –

(demands that the Town had stonewalled until a New York State Supreme Court justice ordered

the Town to respond in an action Plaintiffs were forced to commence against the Town) the Town’s

counsel admitted that no land review reports prepared by the Clark Firm existed.

       163.    After receiving the survey responses, the Town determined that the cost of creating

a park district was prohibitive because the residents refused to pay the taxes necessary to fund the

compensation to which Plaintiffs would have been entitled by law, had the Town taken the

Property under its eminent domain power.

       164.    Further, the overall cost of acquisition, development, and debt service necessary to

create a municipal park was a significant expense for the Municipalities that they could not afford,

because a park would not produce any tax revenues.




                                                31
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 32 of 69 PageID #: 32




         165.   Focused again on avoiding opposition, Defendants ultimately dropped the idea of

using eminent domain and decided to simply take the Property without paying for it; to call what

was obviously a taking, in both intent and effect, “zoning,” and adopted the “Coastal Conservation

District – Woodmere Club.”

   IV.      WHILE DEFENDANTS WERE TRYING EVERYTHING POSSIBLE TO STOP
            PLAINTIFFS FROM DEVELOPING ANYTHING AT ALL, PLAINTIFFS
            FILED THEIR SUBDIVISION APPLICATION WITH THE NCPC TO
            OBTAIN SUBDIVISION APPROVAL UNDER THE AS-OF-RIGHT ZONING
            AND THE NCPC COMMENCED SEQRA REVIEW OF PLAINTIFFS’
            APPLICATION

         166.   While Defendants were taking the steps outlined above to block Plaintiffs’

 development plans for the Property, and even while Plaintiffs were offering to meet with public

 officials in an effort to find a mutually acceptable alternative that would obviate the perceived

 need for any rezoning as well as for litigation, Plaintiffs filed their application for subdivision

 approval pursuant to the mandates of New York State law.

         167.   On December 7, 2018 Plaintiffs filed an application with the NCPC for subdivision

 approval to create a new “filed map” to be known as “Willow View Estates” (the “Subdivision”).

         168.   In their application, Plaintiffs sought to subdivide the Property into 284 single

 family residential lots that fully complied with the then-effective zoning regulations in each

 jurisdiction. A true and correct copy of the proposed Willow View Estates subdivision map is

 attached hereto as Exhibit C.

         169.   To comply with the subdivision review regulations of the NCPC, Plaintiffs’

application contained detailed and substantial amounts of environmental and engineering data,

including a fully-engineered subdivision plan for the entire Property.

         170.   Plaintiffs paid an initial filing fee of $342,000 to the NCPC to commence the

process.



                                                32
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 33 of 69 PageID #: 33




      171.     Upon receipt and initial review of the application, the NCPC commenced the

mandated review of the matter under SEQRA, an exhaustive review process that must be

completed before the NCPC can make final determination on the subdivision application.

      172.     In early 2019, the NCPC officially declared itself “Lead Agency” for the purposes

of the SEQRA review process and issued a “Positive Declaration,” a determination that triggers

the most detailed and extensive form of environmental review provided by law.

      173.     None of Defendants objected to the Lead Agency status for NCPC.

      174.     To study and address any potential adverse environmental impacts that could result

from Plaintiffs’ application, the NCPC then ordered Plaintiffs to prepare and submit a full DEIS.

      175.     The DEIS is the essential tool for the planning process, as it analyzes a vast array

of possible environmental impacts that might occur based upon a proposed development and

proposes ways in which to mitigate against the most significant of those impacts.

      176.     As the first step in the SEQRA process, the NCPC engaged in “scoping” review, a

process that determines the “table of contents” for the DEIS, which then lists the issues that the

DEIS must study.

      177.     The scoping process involved multiple iterations of the “table of contents” for the

DEIS and, as involved agencies, Defendants were made aware of the proposed scope and were

given the right to comment thereon.

      178.     None of Defendants submitted substantive comments on the proposed scope or took

part in the scoping process.

      179.     Following a public hearing on June 26, 2019, the NCPC adopted a final scope to

Plaintiffs’ DEIS.




                                                33
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 34 of 69 PageID #: 34




      180.    Thereafter, Plaintiffs and their engineers spent the next several months preparing

the DEIS in a manner consistent with the final scope set by the NCPC.

      181.     Ultimately, on May 14, 2020, over a year-and-a-half after Plaintiffs’ filed the

subdivision application, and after having expended approximately $2 million dollars in the

process, the NCPC declared Plaintiffs’ DEIS “complete” and accepted it for review. At the same

time, the NCPC opened the required period for public comment on the DEIS.

      182.    The topics covered in Plaintiffs’ DEIS included:

              •   Physical Alteration of Land (including, subsurface and environmental
                  conditions, soils, geotechnical investigation, topography);
              •   Water Resources and Floodplains (including among other topics: surface
                  waters, floodplains, Superstorm Sandy, Nassau County Back Bays Coastal
                  Storm Risk Management Study, Stormwater, Five Towns NY Rising
                  Community Reconstruction Plan, Groundwater Resources, Coastal Resources);
              •   Ecology and Wetlands;
              •   Aesthetic Resources;
              •   Historic and Archaeological Resources;
              •   Recreational Opportunities and Open Space;
              •   Transportation;
              •   Energy;
              •   Zoning, Land Use and Community Character;
              •   Noise, Odors and Lighting;
              •   Climate Change (including sea-level rise, greenhouse gas emissions);
              •   Construction Impacts;
              •   Alternatives (Required No action Alternative, Cluster Plan, Reduced Density
                  Plan with 9-Hole Golf Course); and
              •   Growth-Inducing Impacts.

      183.    Plaintiffs’ DEIS also included, among other things, a Traffic Impact Study,

environmental site assessment, and a topographic survey, all conducted in accordance with New

York law.

      184.    Instead of participating in the NCPC review of Plaintiffs’ Subdivision through the

SEQRA process (which addresses all the environmental concerns the new zoning at issue purports

to address), the Municipalities instead elected to adopt the new “Coastal Conservation District –



                                               34
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 35 of 69 PageID #: 35




Woodmere Club” zone in an effort to circumvent SEQRA and the subdivision process, and to

impose their own new plan for a development scheme upon the Property.

         185.      All of Defendants supposed environmental concerns noted in the “Coastal

Conservation District – Woodmere Club” zone and the corresponding Cameron Engineering study

have been addressed in Plaintiffs’ DEIS through the SEQRA review.

         186.      To date, Plaintiffs have paid approximately $700,000 dollars in fees to Nassau

County in connection with the NCPC’s subdivision review process.

         187.      To date, Plaintiffs have paid approximately $1,500,000 dollars to their consultants,

architects, engineers, legal counsel and other professionals in connection with their Subdivision

application.

    V.          HAVING FAILED IN ALL THEIR PREVIOUS EFFORTS, AND WITH THE
                NCPC MOVING THE SEQRA PROCESS FORWARD, DEFENDANTS
                HURRIEDLY VOTED TO ENACT THE NEW “COASTAL CONSERVATION
                DISTRICT – WOODMERE CLUB” ZONE, A NEW ZONING DISTRICT THAT
                APPLIES ONLY TO PLAINTIFFS’ PROPERTY

                A. Defendants Entered Into An Unprecedented Inter-Municipal Agreement to
                   Permit Hempstead To Shield the Villages from the Full Consequences of Their
                   Illegal Conduct, which They Could Never Afford to Bear On Their Own

         188.      With the expiration of the moratoria, the abandonment of the 2018 Proposed Golf

Course Zone, the collapse of the eminent domain parkland plan, and the NCPC moving the

SEQRA process forward on the Subdivision, Defendants formally joined forces and colluded with

each other to block Plaintiffs’ development plan with an illegal zoning scheme.

         189.      In the months of November and December 2019 and January 2020 Defendants

entered into an Intermunicipal Cooperation Agreement (“IMA”) to coordinate their attack on

Plaintiffs’ property rights.




                                                    35
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 36 of 69 PageID #: 36




       190.     Under the IMA, Defendants agreed to work together to draft, and adopt, “mirror

image” zoning ordinances that would impose a single zoning scheme on the Property. See,

https://hempsteadny.gov/files/pdfs/IMA.pdf

       191.     Defendants justified the adoption of the IMA due to the Property’s location within

three different jurisdictions and the supposed need to jointly address “environmental concerns”

presented by the development of the Property for residential and commercial use.

       192.     In addition, knowing that the enactment of the proposed “Coastal Conservation

District – Woodmere Club” would effect a taking without providing any compensation to

Plaintiffs, and that their actions were unlawful for that reason alone as well as for others, and fully

expecting Plaintiffs to sue, each Municipality adopted by resolution a fee sharing agreement (the

“Fee Sharing Agreement”).

       193.     Under the Fee Sharing Agreement, even though each Defendant has differing

abilities to pay legal fees and any judgment that may ultimately be rendered against it, Defendants

nevertheless agreed that “Hempstead would pay 70% for such incurred legal services and costs”

in association with any action the Plaintiffs may commence to challenge the enactment of the

“Coastal Conservation District – Woodmere Club,” “with the Villages responsible for the

remainder” of such costs and fees.

       194.     In addition, the Municipalities agreed to retain jointly the services of a single law

firm, to be selected by Hempstead.

       195.     Under the Fee Sharing Agreement, even though Hempstead’s portion of the

Property encompasses only about 50% of the total Property, Hempstead nonetheless will pay 70%

of legal costs and take the lead in any litigation.




                                                  36
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 37 of 69 PageID #: 37




      196.      The Fee Sharing Agreement also improperly and illegally induced the Villages to

support their respective versions of the “Coastal Conservation District – Woodmere Club” zone

by requiring that the Villages remain parties to the IMA and prohibiting them from amending or

repealing aspects of the new zone under their jurisdictions.

      197.      If the Villages withdraw for the IMA or enact “unapproved” changes to the zoning

regulations governing the Property, under the Fee Sharing Agreement, they would be obligated to

pay 100% of their own legal fees and retain their own lawyers.

             B. The Municipalities Introduce and Adopt the “Coastal Conservation District –
                Woodmere Club” Zone

      198.      Mere days after the NCPC declared Plaintiffs’ DEIS complete and ready for review,

each Defendant formally introduced its version of the “Coastal Conservation District – Woodmere

Club” zone on May 18, 2020, May 19, 2020, and May 21, 2020, respectively.

      199.      On June 23, 2020, Defendants held an unprecedented joint public hearing regarding

the “Coastal Conservation District – Woodmere Club.”

      200.      At the hearing, Plaintiffs’ land use counsel objected to the “Coastal Conservation

District – Woodmere Club” as an illegal enactment that should be voted down. Counsel once more

urged dialogue between all parties instead of strife and litigation. A copy of the statement is

attached hereto as Exhibit D.

      201.      The Municipalities ignored the objection and concluded the public hearing.

      202.      On June 29, 2020 and July 1, 2020, Defendants formally adopted the “Coastal

Conservation District – Woodmere Club” zone. A copy of Hempstead’s resolution adopting the

new zone is attached as Exhibit E; a copy of Woodsburgh’s resolution adopting the new zone is

attached as Exhibit F; and a copy of Lawrence’s resolution adopting the new zone is attached

hereto as Exhibit G.


                                                37
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 38 of 69 PageID #: 38




      203.      The Defendants’ stated purpose for enacting the “Coastal Conservation District –

Woodmere Club” is: “to regulate development in the environmentally sensitive coastal areas that

span the municipal boundaries of the Town and the contiguous Villages of Lawrence and

Woodsburgh, including the area occupied by the former Woodmere Club – allowing for the

enhanced preservation and protection of the Town’s and neighboring Villages’ environmental,

coastal, open space and cultural resources and the preservation of the residential neighborhoods.”

      204.      In addition, the stated purpose recites as its principal rationale the need to manage

“current and future physical climate risk changes due to sea level rise, storm surge and flooding.”

      205.      There is no comprehensive environmental, or other, study that supports the

adoption of the “Coastal Conservation District – Woodmere Club” zone.

      206.      The “study” that accompanied the “Coastal Conservation District – Woodmere

Club” zone was prepared by Cameron Engineering in the form of an “Expanded Environmental

Assessment” (“EEA”). See https://hempsteadny.gov/files/pdfs/Expanded-EA.pdf

      207.      The EEA is not the product of years of analysis of the environmental problems it

references. Rather, it was prepared entirely as a fig leaf to cover the naked land grab that is the

“Coastal Conservation District – Woodmere Club” zone.

             C. The “Coastal Conservation District – Woodmere Club” Dramatically Curtails
                Development and Takes Away Plaintiffs’ Valuable Property Rights

       208.     The newly created “Coastal Conservation District – Woodmere Club” zone

replaces the zoning districts listed in Table 1, Paragraph 100 above, with a new zoning scheme

that set forth three new “subdistricts”: (i) the “Open Space/Recreation Sub-District;” (ii) the

“Single-Family Residential Subdistrict;” and (iii) the “Clubhouse/Hospitality Subdistrict.” A true

and correct copy of the “Coastal Conservation District – Woodmere Club” subdivision map yield

is attached hereto as Exhibit H.



                                                 38
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 39 of 69 PageID #: 39




      209.     Under the prior zoning, Plaintiffs had the right to develop 12 building lots for single

family homes within Lawrence.

      210.     Under the new “Coastal Conservation District – Woodmere Club” zone’s

restrictions Plaintiffs are not permitted to place any lots for single family homes within Lawrence’s

jurisdiction, a reduction of 100%.

      211.      Under the prior zoning, Plaintiffs had the right to develop 248 building lots for

single family homes within the Town of Hempstead.

      212.      Under the new “Coastal Conservation District – Woodmere Club” zone’s

restrictions, Plaintiffs are only permitted to develop 41 building lots for single family homes within

Hempstead’s jurisdiction, a reduction of 84%.

      213.     Under the prior zoning, Plaintiffs had the right to develop 24 building lots for single

family homes within Woodsburgh.

      214.     Under the new “Coastal Conservation District – Woodmere Club” zone’s

restrictions, Plaintiffs are only permitted to develop 18 building lots for single family homes within

Woodsburgh’s jurisdiction, a reduction of 25%.

      215.     Under the new “Coastal Conservation District – Woodmere Club” zone’s

restrictions Plaintiffs’ are thus only permitted to develop a maximum of 59 building lots for single

family homes on the Property, a reduction of approximately 80% overall. As stated above,

Defendants have further designed 95% of that reduction to be set aside as “parkland” on which all

building and other viable economic uses are prohibited.

      216.     Defendants have thus deprived Plaintiffs of 100% of the value of their Property in

Lawrence, and at least 84% of the value in Hempstead and 25% of the value in Woodsburgh

through the rezoning.




                                                 39
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 40 of 69 PageID #: 40




                  i.   The “Coastal Conservation District – Woodmere Club” Enacts A
                       Conservation Easement on More Than 70% of the Property Set Aside
                       Exclusively for “Parkland” Under its Terms.

       217.    For the stated purpose of purportedly addressing severe storms and coastal storm

surges, the “Coastal Conservation District – Woodmere Club” imposes an “Open

Space/Recreation Sub-District” (the “Open Space Subdistrict”) that applies to approximately 83.3

acres of the total Property, of which 35.7 acres lie within the 55-acre portion of the Property subject

to   Hempstead’s       jurisdiction.   See,    e.g.    Exhibit    E,     at   §76.18(A);         EEA

(https://hempsteadny.gov/files/pdfs/Expanded-EA.pdf) at pg. 19.

       218.    Even though the Municipalities admit in the “Coastal Conservation District –

Woodmere Club” zone ordinance itself that golf courses are closing as a result of declining golf

participation and memberships at golf clubs (and therefore are not economically feasible), this

subdistrict limits “permitted uses” to “open space parkland [which has no economic value at all],

passive parkland [which has no economic value at all] , or a nine-hole golf course [the only use

with seemingly any value].” See e.g. Exhibit E, at § 76.26(A); § 76.18(B).

       219.    None of the Defendants have ever studied whether a nine-hole golf course is an

economically viable use of the Property. It’s not.

       220.    The inclusion of the golf course use within the Open Space Subdistrict is thus

illusory; it is an attempt to disguise the fact that the Open Space Subdistrict creates the equivalent

of a park out of privately owned land.

       221.    Thus, the zoning scheme set forth in the “Coastal Conservation District –

Woodmere Club” would make it physically impossible to design and run a golf course of any kind.

The “Coastal Conservation District – Woodmere Club” places the area for lots for single family

homes (an area in which no golf course is permitted) in the middle of the Property and makes no




                                                  40
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 41 of 69 PageID #: 41




provision for parking or any form of attendant commercial use within the Open Space Subdistrict.

       222.    Consequently, by designating more than 80 acres of Plaintiffs’ Property as passive

“parkland,” Defendants imposed a permanent conservation easement upon Plaintiffs’ Property

without providing any compensation for it, all for the benefit of neighboring properties and all at

Plaintiffs’ sole expense.

      223.     Although Plaintiffs are precluded from making any viable economic use of any

portion of the Property located within the Open Space District, the “Coastal Conservation District

– Woodmere Club” zone nonetheless mandates that Plaintiffs maintain such land and even install

new, costly drainage infrastructure to service it.

      224.     For example, this sub-district purports to require Plaintiffs to install, at their own

expense, active flood management equipment on the Property. That equipment is of no use to

Plaintiffs but is solely designed to provide flood control for neighboring properties.

      225.     In addition, Plaintiffs are still subject to continuing obligations under various local

ordinances to maintain the Property at a cost in excess of $3 million dollars annually, or risk fines

for failing to do so, and also must maintain property insurance.

      226.     In addition, Plaintiffs will still be obligated to pay taxes to the Municipalities for

all the areas on the Property designated as “parkland.”

      227.     Thus, not only have Plaintiffs been compelled to give up any economic benefit from

over 80 acres of their property, they are saddled with all of the burdens, but none of the benefits

of ownership, amounting to carrying costs of more than $3 million dollars annually.

      228.     In sum and substance the “Open Space/Recreation Sub-District” simply piles up

economic losses to Plaintiffs. Plaintiffs are forced to keep paying property taxes to the

Municipalities on the open space, are forced to incur costs for maintenance and upkeep for the




                                                 41
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 42 of 69 PageID #: 42




Property, and are forced to expend exorbitant costs on new equipment that the new zoning compels

them to install on and under the open space, just to be able to develop the few lots remaining to

them under the new zoning.

      229.     Further, with respect to those few lots Plaintiffs can develop under the new zoning,

Defendants’ new conditions and restrictions in the new “Coastal Conservation – Woodmere Club”

zone have almost tripled the hard construction costs allotted to each lot (as compared to the prior

zoning), and thus have eliminated the economic viability of each buildable lot.

      230.     By saddling the few remaining lots available for development with almost triple the

costs to develop, Defendants have intentionally made it economically unfeasible for Plaintiffs to

develop the Property.

                 ii.    The “Coastal Conservation District – Woodmere Club” Enacts A
                        Residential Subdistrict that Restricts Plaintiffs’ Ability to Develop 80% of
                        the Acreage that Plaintiffs Formerly had the Right to Develop, and Is
                        Inconsistent with its Stated Purpose of Preventing Flooding Because it
                        Allows for Development in Flood Zones while Restricting Development
                        Outside the Flood Zone.

       231.    The second subdistrict, the “Single-Family Residential Subdistrict” (the “Single

 Family District”) covers approximately 29.4 acres of the Property, 19.3 of which are located in

 the Town and the remaining 10.1 acres of which are located within the Villages.

      232.     The Single Family District regulates approximately 25% of the Property.

      233.     Only a tiny sliver of the Single Family District is within Lawrence, and it therefore

does not allow for the development of any single family lots in that village.

      234.     In Hempstead, the Single Family District applies to 35.1 % of the overall Property.

      235.     In Woodsburgh, the Single Family District applies to 20.5 % of the overall

Property.




                                                 42
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 43 of 69 PageID #: 43




      236.     While the Defendants’ principal justification for the “Coastal Conservation District

– Woodmere Club” zone is allegedly the need to limit development within sensitive flood zones,

the Single Family District allows residential development almost exclusively in areas of the

Property that lie within a flood zone.

      237.     Conversely, the Open Space District prohibits development in parts of the Property

that are not within a flood zone.

      238.     This illogical regulatory scheme demonstrates the sham nature of the justification

for the “Coastal Conservation District – Woodmere Club” zone.

      239.     The design of the subdistricts has nothing to do with flooding; the design is simply

intended to mandate the maintenance of a huge buffer around the outer areas of the Property. See

EEA (https://hempsteadny.gov/files/pdfs/Expanded-EA.pdf) at pp. 7, 9, 18, 21, 23.

      240.     Although approximately 42,000 parcels (or 14,000 acres) of land within the

Municipalities sit within a flood zone (which is about 18% of all parcels within the Town, 40% of

all parcels within Lawrence, and 50% of all parcels within Woodsburgh) the “Coastal

Conservation – District Woodmere Club” zone rezones only 12 parcels (118 acres) on account of

purported flood issues, and applies only to Plaintiffs’ Property. See Exhibit A.

      241.     In addition, the Proposed 2018 Golf Course Zone contained a 50-foot greenbelt

around the entire Property. The “Coastal Conservation District – Woodmere Club” expands on

that concept by creating an 80-acre buffer between any allowed development and the neighboring

properties. That fact and that the “Coastal Conservation – District Woodmere Club” only allows

approximately ten lots located outside of the flood zone demonstrates that Defendants’ intent was

not actually to protect from flooding, but to create a buffer for the neighbors.




                                                 43
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 44 of 69 PageID #: 44




        242.     Indeed, the less than miniscule effect on flood zone properties in the Municipalities

as a result of the “Coastal Conservation District – Woodmere Club” dramatically demonstrates

that the Defendants’ “flood zone” claims are bogus.

        243.     18% of Hempstead is located within a flood zone, but the “Coastal Conservation

District – Woodmere Club” only affects 0.03% of that 18%;

        244.     40% of Lawrence is located within a flood zone, but the “Coastal Conservation

District – Woodmere Club” only affects 0.37% of that 40%;

        245.     50% of Woodsburgh is located within a flood zone, but the “Coastal Conservation

District – Woodmere Club” only affects 6.35% of that 50%.

                  iii.    The “Coastal Conservation District – Woodmere Club” Designates A
                         Specific Clubhouse/Hospitality Sub-District to Ensure the Use Will Always
                         and Forever Remain a Clubhouse

        246.     The third subdistrict lies completely within the jurisdiction of Woodsburgh and is

known as the “Clubhouse/Hospitality Sub-District” (the “Clubhouse District”).

        247.     The Clubhouse District “is limited to approximately 5.7 acres within the Village

of Woodsburgh portion of the Property” and encompasses the existing clubhouse facility for the

former golf course and the amenities associated with it, including its athletic courts, swimming

pool and parking lot. See e.g. Exhibit F, at §150-110(C).

       248.      The stated intent of the Clubhouse District is “to preserve and enhance the existing

clubhouse of the Woodmere Club ...” which the ordinance calls a “prominent community asset”

of “historic character.” See e.g. id. at §150-102; §150-110(C).

       249.      Thus, Woodsburgh has admitted it used zoning regulations to preserve the use that

already exists within the Clubhouse District, and to preserve the “historic” structure located in

that district.




                                                  44
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 45 of 69 PageID #: 45




       250.     In an unprecedented use of a zoning regulation, the minimum lot size required in

the Clubhouse District is the entirety of the land governed by the Clubhouse District—5.7 acres.

Thus, the Clubhouse District allows for just one building lot.

       251.     The permitted building area, lot coverage and height requirements in the Clubhouse

District are all precisely pegged to the existing Clubhouse Building’s footprint, square footage, lot

coverage and height. See id. at §§150-128-130. Meaning, although Plaintiffs could theoretically

demolish the Clubhouse it would make no sense for them to do so as they are limited to replacing

it loosely with a facsimile of it.

       252.     The Clubhouse District is not in reality a zoning district, rather, it attempts to use

zoning to effectively landmark both a building and the uses of land, such that the subject 5.7 acres

remains always and forever limited to a clubhouse with tennis courts and a pool.

       253.     Once again, the burden the “Coastal Conservation District – Woodmere Club” zone

puts the operation and maintenance of the old clubhouse and its facilities solely upon Plaintiffs,

who can have no choice but to run the facility in some way, since doing so is the only use permitted

to them in this sub-district.

       254.     Thus, at Plaintiffs’ expense, Woodsburgh will forever enjoy the benefits of the

clubhouse, the place in which Mayor Israel spent so much time as a member of the old club’s board

before Plaintiffs’ purchased the Property.

       255.     The maintenance and operation of the Clubhouse and amenities costs Plaintiffs

hundreds of thousands of dollars a year.

       256.     Yet the Clubhouse District would restrict Plaintiffs to use only the already existing

Clubhouse, or to construct a new building on its exact footprint having the exact same dimensions,




                                                 45
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 46 of 69 PageID #: 46




that Plaintiffs could use solely for hospitality; i.e., catering and overnight stays, or religious or

educational uses. All of these permitted uses operate at a loss.

       257.      There has been no analysis by the Municipalities of whether the proposed limited

uses of the Clubhouse District are economically feasible.

       258.      To the contrary, Plaintiffs would be forced to continue to pile up losses every year

with owning the Property in this sub-district, on top of the loss of the economic value to the

Property as a result of the rezoning into this sub-district.

       259.      Plaintiffs have thus been deprived of all viable economic uses of the portion of the

Property within the Clubhouse District.

              D. Defendants Claimed to Rely on The Same Engineers Who Said in 2018 that
                 Limiting Development at the Property to 125 Lots for Single Family Homes
                 was Appropriate But Now Claim that Only 59 Housing Lots There Should be
                 Allowed

       260.      Cameron Engineering’s EEA does not even attempt to square its purported

conclusion in 2020 with those in its 2018 report, in which Cameron Engineering concluded, just

two years earlier, that a 125-single-family-residence-development within the Property was fine.

       261.      The Proposed 2018 Golf Course Zone, and the 2018 Cameron Engineering Report,

set forth an entirely different set of regulations from those now enacted by the “Coastal

Conservation District – Woodmere Club” and would have permitted development in areas of the

Property that the EEA now claims would result in environmental disaster.

       262.      In 2018 – evidently, before residents outraged at the possibility of any development

nearly rioted at Councilmembers Blakeman and D’Esposito’s “unofficial” public meeting about

the Proposed 2018 Golf Course Zone – redevelopment in those very same areas was just fine.

       263.      For example, the proposed mitigation measures discussed in Cameron

Engineering’s 2018 report include increased lot sizes to 40,000 and 20,000 square foot lots,



                                                  46
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 47 of 69 PageID #: 47




implementing limits on impervious surfaces and requiring storm water to be addressed on each

building lot, with the stated purpose of aligning the development parameters with State regulations

that apply to development adjacent to wetlands.

        264.     Yet the 2018 report makes no mention of precluding development in any specific

area of the site other than providing for perimeter buffers.

        265.     By contrast, Cameron Engineering’s EEA recommends that no development should

take place within the 80 acre Open Space District, which largely could have been developed subject

to the 2018 plan.

        266.     In addition, the Proposed 2018 Golf Course Zone did not include: any parkland;

any land set aside for public flooding mitigation; or any designation of a specific clubhouse district.

                    i.   Cameron Engineering’s EEA in support of the “Coastal Conservation
                         District – Woodmere Club” is flawed and consists solely of conclusory
                         allegations with little to no technical analysis to support its conclusions,
                         and is obviously a result-driven exercise created solely to cover-up
                         Defendants’ unlawful conduct

       267.      Cameron Engineering’s EEA attempts to tie the proposed “Coastal Conservation

District – Woodmere Club” zone to a need for a drastic reduction in the residential yield of the

Property to provide additional area in which to accommodate stormwater infiltration. However

the EEA contains zero inventory analysis to provide technical substantiations that would support

its assertion.

       268.      Unsurprisingly, the EEA makes only a passing mention of the DEIS that was

prepared for Plaintiffs’ proposed Subdivision, which has undergone critical technical review and

acceptance by the NCPC.




                                                  47
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 48 of 69 PageID #: 48




      269.      Indeed, the comprehensive information and analysis from Plaintiffs’ DEIS, which

Cameron Engineering ignored, is evidence that the Subdivision as proposed would not result in

significant environmental impacts.

      270.      The EEA itself expressly admits its deficiencies, as compared to the comprehensive

DEIS Plaintiffs submitted as part of the Subdivision approval process under SEQRA, noting that

“…any future development of the golf course would require further, site-specific ecological

investigations to determine if there would be development constraints associated with these

habitats and potential rare plants and/or animals. Therefore, the impact of these potential issues on

the development of the subject property is unknown at this time.”

             E. The New Zone Improperly Singles Out Plaintiffs’ Property -- and Plaintiffs --
                For Illegal, Disparate Treatment

                  i.   The New Zone’s Draconian Restrictions Do Not Apply to Any Other
                       Similarly Situated Property in the Municipalities

       271.     Cameron Engineering’s EEA identifies supposed significant environmental issues

that broadly affect “coastal communities” and concedes that the existing zoning regulations,

regulations that govern thousands of parcels that lie within the Municipalities’ coastal areas, are

inadequate to address these critical problems. Yet the EEA calls for a novel regulatory regime

solely applicable to the Property and not to any other property in the Municipalities.

       272.     Further, the EEA maps out the flood zones only on the Property. It does not identify

the surrounding properties that are also in federally designated flood zones or explain why special

zoning requirements shouldn’t extend to those similarly-situated parcels.

       273.     Indeed, aside from the “Coastal Conservation District – Woodmere Club,” no

 zoning district within the Municipalities’ respective jurisdictions compels the maintenance of

 “passive recreation” areas on private property.




                                                   48
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 49 of 69 PageID #: 49




       274.    For example, the new zone does not apply to other large tracts of land in the 100

and/or 500 year flood zones, including any of the other golf courses in the Municipalities, such as

the Rockaway Hunting Club, Inwood Country Club, Seawane Golf and Country Club, the Golf

Club at Middle Bay, and the Lawrence Yacht & Country Club.

       275.    As evidenced from the image maps attached hereto as Exhibit I, all of those golf

courses, one of which, the Rockaway Hunting Club, borders Plaintiffs’ Property, are located in

flood zones.

       276.    Nonetheless, the Municipalities have kept all of these golf courses in residential

zones just like the zones previously applicable to Plaintiffs’ Property.

                 ii.   The Defendants Have Improperly Singled Out and Targeted Plaintiffs
                       Based on Ugly Stereotypes

       277.    On February 19, 2020, Woodsburgh posted on its official website a letter written to

the editor of the Five Town’s Jewish Times by the 5TCA, which Mayor Israel called “very well

written.” The letter referred to Plaintiffs and their principals as “greedy” interlopers from out of

state, who did not care about the community, simultaneously demonstrating animus against the

Plaintiffs based on classic anti-Semitic tropes and noting that Plaintiffs do not reside in New York,

all of which are impermissible, illegal bases for the Defendants’ actions.

       278.    For example, the letter, posted on Woodsburgh’s website, stated:

           •   “if you live in New Jersey, you probably don’t really care about the traffic
               problems and gridlock that the residents of the Five Towns have to put up with on
               a daily basis.”
           •   “According to public record, they paid a little over 9 million dollars and assumed
               15 million in debt for the entire 114 acre piece of property. They are poised to
               make an excellent return on their investment. As one resident so eloquently stated
               at the last public meeting ‘I look at this map and all I see is greed’”

(Emphasis in original).




                                                 49
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 50 of 69 PageID #: 50




      279.     In addition, the letter confirmed the consensus that the community (and municipal

officials) would compromise at nothing: “[w]e maintain that 283 homes in any configuration

(apartments or homes) is still way too much […] once green space is gone, it’s gone forever.”

      280.     In an open letter posted to Woodsburgh’s website, the Village’s Board of Trustee’s

echoed the 5TCA sentiments, alleging that Plaintiffs care nothing for the welfare of the

community: “They have denigrated politicians and others who seek to protect the quality of life

for residents of the Village of Woodsburgh and surrounding areas.”

      281.     In another open letter to the community, Mayor Israel wrote “[b]e assured that the

Village of Woodsburgh is actively and proactively working to maintain the charm and character

for which we are known.”

                iii.     The Villages Selectively Enforced Village Codes and Rules Against the
                         Woodmere Club

       282.    In addition to the many efforts to destroy Plaintiffs’ property rights since Plaintiffs

acquired the Property, both Woodsburgh and Lawrence officials have taken countless retaliatory

measures to impose arbitrary and discriminatory burdens, selectively enforcing various village

ordinances that the Villages never tried to enforce before, and/or that they never seek to enforce

against other similarly situated property owners.

      283.     Between 2018 and 2019, under Mayor Israel’s leadership, Woodsburgh issued six

appearance tickets to Plaintiffs for conditions that were long-standing and that existed before

Plaintiffs acquired the Property, including conditions that existed when Mayor Israel himself was

a Woodmere Club board member.

      284.     For example, one ticket cited the Woodmere Club for failure to restrict excessive

noise for certain A/C equipment, which had been in place for more than 15 years which predates

Plaintiffs’ ownership.



                                                 50
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 51 of 69 PageID #: 51




      285.     In 2013, when Mayor Israel was on the Old Woodmere Club’s board, the Club

entered into an agreement with a contracting company that allowed the company to park and

maintain some of its earth moving vehicles and equipment on the Property overnight in a remote

location, far removed from the residences that border the Property.

      286.     In 2015, again while Mayor Israel was on the Old Woodmere Club’s board, the

Club’s management expanded the agreement, allowing the construction company to operate a dirt

sifting operation in the area on the Property used for parking. In exchange, the company provided

the Old Woodmere Club with dirt that the Club used in its golf course operations.

      287.     This agreement violated Woodsburgh’s vehicle and traffic ordinance, Chapter 140,

Article III, § 140-26.1(B), an ordinance that prohibits the parking or storing outdoors of any

commercial vehicle in residential areas between the hours of 9:00 PM and 8:00 AM, and Chapter

150, Article II, § 150-6(F), a zoning regulation that prohibits the use of residential properties for

commercial use.

      288.     Despite these long-standing, technical violations of Woodsburgh’s codes, there was

never any objection from Village officials until 2017, after Plaintiffs purchased the Property and

Mayor Israel was threatened with the loss of his personal golf course through Plaintiffs’

development plans.

      289.     Following Plaintiffs’ purchase of the Property, Woodsburgh’s Code Enforcement

Officer began citing Plaintiffs for violations occasioned by the long-standing agreement with the

commercial operator.

      290.     Upon information and belief, Woodsburgh never issued citations to the Old

Woodmere Club.




                                                 51
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 52 of 69 PageID #: 52




      291.      Moreover, no other property owner similarly situated to Plaintiffs had previously

received tickets for similar conduct.

      292.      Woodsburgh’s Code Enforcement Officer and Buildings Inspector told the

Woodmere Club’s general manager that the directive to issue citations came from unnamed

“higher-ups.”

      293.      Upon information and belief, those “higher ups” include, first and foremost, Mayor

Israel, who used his power to harass Plaintiffs based on his own personal animus arising out of

anger over the future loss of his golf club, as well as because Plaintiffs have tried lawfully to

exercise their development rights.

      294.      Most recently, in July of 2020, Woodsburgh’s Code Enforcement Officer and

Buildings Inspector informed the Woodmere Club that he was instructed to ticket the club for

violations of certain property maintenance ordinances, claiming that areas of brown grass caused

by a heat-wave allegedly violated Woodsburgh’s ordinance against “dying” vegetation.

      295.      No other Property owner received tickets for brown grass during the heat wave.

      296.      Lawrence has also singled out Plaintiffs for selective enforcement actions and

unequal and adverse treatment. In 2019, Plaintiffs received violations on multiple occasions for

allegedly violating Lawrence Village Code §144-5B, alleging that Plaintiffs allowed mowing of

the golf course and made excessive noise in connection with golf course maintenance before 8:00

AM on weekdays and 9:00 AM on the weekends.

      297.      The Old Woodmere Club had engaged in the same practices for years routinely, but

was never cited by Lawrence for alleged code violations.




                                                52
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 53 of 69 PageID #: 53




        298.       The Village-owned Lawrence Yacht and County Club regularly mows its lawn and

performs golf course maintenance at the same times, which would also violate Village Code §144-

5B.

        299.       Despite such conduct, the Lawrence Yacht and Country Club has never been cited

by the village for its violations of Village Code §144-5B.

        300.       Lawrence consistently provided favorable treatment to the Lawrence Yacht and

Country Club, and selectively enforced its Village Code solely against Plaintiffs and the

Woodmere Club.

      VI.      DEFENDANTS’ CLAIMS THAT THEY SUPPOSEDLY HAD TO ADOPT THE
               NEW ZONING TO DEAL WITH PURPORTED ENVIRONMENTAL
               CONCERNS ARE BOGUS – DEFENDANTS ARE NOT CONCERNED WITH
               WHAT THEY CLAIM IS AT ISSUE, ONLY WITH PLAINTIFFS
               DEVELOPING PLAINTIFFS’ PROPERTY

                   A. At the Same Time that Hempstead Claimed That Defendants Had to Enact
                      the New Zoning to Counter Traffic Congestion From the Density of
                      Plaintiffs’ Proposed Subdivision Plan, It was Pushing Through a Sweeping
                      “Transit-Oriented” Rezoning That Would Dramatically Increase Density
                      and Traffic Congestion Far Beyond that Under Plaintiffs’ Plan

            301.   Although the Town, led by Councilmember Blakeman, now claims that it

supposedly needed to adopt the new “Coastal Conservation District – Woodmere Club” zone to

address, among other things, the Town’s supposed lack of infrastructure and traffic congestion

issues caused by the increase in housing units under Plaintiffs’ planned Subdivision, in 2019

Councilmember Blakeman spearheaded the rapid approval of a major rezoning initiative adjacent

to the Inwood and Lawrence train stations.

        302.       The train station rezoning, developed and recommended to the Town by the same

Cameron Engineering that is behind the 2018 Proposed Golf Course Zone and the new “Coastal

Conservation District – Woodmere Club” zone, encouraged a “mix of housing and commercial




                                                 53
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 54 of 69 PageID #: 54




uses […] to meet the demand for a housing prototype for residents” and allowed for 336 new

residential units and 19,500 square feet of retail and commercial space to be developed. The

rezoning ordinance was unanimously approved by the Town board on May 7, 2019.

       303.    The new rezoning ordinance would cause an increase of approximately 1,000

 additional vehicles per day in the most congested area in the Town, as compared to the

 Subdivision development proposal which placed traffic congestion at just an approximate 500

 vehicles per day.

               B. Lawrence Officials, Who Claimed to Need the New Zoning to Prevent
                  Development in a Floodplain Were Simultaneously Seeking to Develop a
                  Former Sewer Treatment Plant that Sits on Village-Owned Property in the
                  Very Same Floodplain, and on a Flood Evacuation Route

       304.    Moreover, as with Hempstead’s rezoning ordinance, Lawrence also applied the

rationale it offered in support of “the Coastal Conservation District – Woodmere Club” zone solely

to Plaintiffs’ Property and not to others similarly situated.

      305.     For example, contrary to its supposed concerns about building in flood zones (the

Lawrence version of the “Coastal Conservation District – Woodmere Club” zone cites to drainage

issues in the floodplain to support the new ordinance) Lawrence is considering rezoning for outside

development a former 4-acre sewer plant facility it owns. Lawrence is planning to allow outside

developers to build a “Midrise Structure,” to include a 150+ unit apartment complex on the site.

      306.     Not only will this proposed development result in a density of more than ten times

that of the then existing as-of-right zoning of Plaintiffs’ Property, the former sewer plant facility

lies within the same floodplain as Plaintiff’s Property, and is also near a coastal evacuation route.

      307.     Yet, at no time has Lawrence’s Board even mentioned that the former sewer plant

lies in a floodplain. Indeed, that supposedly critical issue has never entered into the Lawrence’s

Board’s considerations.



                                                  54
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 55 of 69 PageID #: 55




                                   FIRST CAUSE OF ACTION

                             DENIAL OF EQUAL PROTECTION
                U.S. Const. Amend. XIV; 42 U.S.C. § 1983; N.Y. Const. Art. I, §11

       308.    Plaintiffs repeat and re-allege paragraphs 1-307 as if fully set forth herein.

       309.    The Equal Protection Clause of the Fourteenth Amendment of the United States

 Constitution requires that all persons subjected to legislation shall be treated alike, under like

 circumstances and conditions, both in privileges conferred and in liabilities imposed.

       310.    The Equal Protection Clause of Article I, § 11 of the New York State Constitution

 provides that “[n]o person shall be denied the equal protection of the laws of this state or any

 subdivision thereof.”

       311.    The purpose of the Equal Protection Clause under both the United States and New

York Constitutions is to secure the right of every person within the State’s jurisdiction to be free

of intentional and arbitrary discrimination, whether occasioned by the express terms of a statue or

by its improper execution through duly constituted agents of government.

       312.    A claim for a violation of Equal Protection under 42 U.S.C. § 1983 is stated where

similarly situated property owners are not subject to such treatment and that defendants lacked a

rational basis for their disparate treatment.

       313.    Through their adoption of the “Coastal Conservation District – Woodmere Club,”

(as apparent from its name) the Defendants, conspiring with each other and acting under the color

of law, singled out Plaintiffs, who wished to develop and subdivide their private Property under

the then existing as-of-right zoning, in conformity with community character, for unfair and illegal

treatment.




                                                 55
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 56 of 69 PageID #: 56




       314.     Defendants’ scheme violates the rights guaranteed to Plaintiffs by the United States

and New York Constitutions, in that the “Coastal Conservation District – Woodmere Club” zone

is arbitrary, oppressive and capricious and unreasonably requires Plaintiffs to submit to controls

not imposed on other similarly situated properties.

       315.     The “Coastal Conservation District – Woodmere Club” zone must therefore be

declared by this Court as a violation of the Equal Protection Clause of the United States and New

York Constitutions, and null, void, and unenforceable..

       316.     In the alternative, Plaintiffs are entitled to recover from Defendants, jointly and

severally, compensatory damages in an amount to be determined at trial as a result of Defendants’

conspiring together to deprive Plaintiffs of their Constitutional rights.

       317.     As a result of Defendants’ conduct in violation of §1983, Plaintiffs are also entitled

to an award of attorneys’ fees pursuant to 42 U.S.C. §1988 based on the reasonable value of legal

services rendered to and payable by Defendants.

                                 SECOND CAUSE OF ACTION

                          VIOLATION OF THE TAKINGS CLAUSE
              U.S. Const. Amend. V and XIV; 42 U.S.C. § 1983; N.Y. Const. Art. I, §7

       318.     Plaintiffs repeat and re-allege paragraphs 317 as if fully set forth herein.

       319.     The Takings Clause of the Fifth Amendment of the United States Constitution,

made applicable to Defendants by the Fourteenth Amendment of the United States Constitution,

provides that “[n]or shall Private property be taken for public use without just compensation.”

       320.     The Takings Clause of the New York State Constitution provides that “Private

property shall not be taken for public use without just compensation.”

       321.     In New York, the term public use broadly encompasses any use which contributes

to the health, safety and general welfare of the public.



                                                  56
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 57 of 69 PageID #: 57




       322.    The “Coastal Conservation District – Woodmere Club” interferes with and destroys

legitimate investment-backed expectations of Plaintiffs by preventing them from subdividing and

developing the Property, and takes away Plaintiffs’ ability to develop 80% of the acreage on the

Property that Plaintiffs formerly had the right to develop. Defendants further designated 95% of

that reduction to be set aside as “parkland” on which all building and other viable economic uses

of any kind are prohibited.

       323.    As a result of the adoption of the “Coastal Conservation District – Woodmere Club”

zone, not only have the Defendants reduced the available lots to develop from 284 to 59,

Defendants have almost tripled the hard construction costs allocable to each lot as compared to the

prior zoning, and thus substantially reduced the value of each buildable lot under the new zone.

       324.    By saddling the 59 lots that remain available for development with almost triple the

costs to develop, the Defendants have intentionally made it economically unfeasible for Plaintiffs

to develop the Property, and thus taken away viable economic uses of it.

       325.    The Hempstead and Woodsburgh versions of the “Coastal Conservation District –

Woodmere Club” effect a taking of Plaintiffs’ Property under the standard set forth in Penn Central

Transportation Co. v. New York City, 438 U.S. 104 (1978).

       326.    The Hempstead and Woodsburgh versions of the “Coastal Conservation District –

Woodmere Club” are an unconstitutional taking of Plaintiffs’ Property without compensation. The

“Coastal Conservation District – Woodmere Club” zone must therefore be declared by this Court

as invalid under the Takings Clause of the Fifth Amendment of the United States Constitution and

the New York State Constitution.

       327.    In the alternative, as a direct and proximate consequence of Hempstead’s taking

under the “Coastal Conservation District – Woodmere Club,” Plaintiffs are entitled to just




                                                57
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 58 of 69 PageID #: 58




compensation in an amount to be established at trial based on the difference between the pre and

post regulation prior to the taking, currently estimated to be at least $140 million dollars.

       328.    In the alternative, as a direct and proximate consequence of Woodsburgh’s taking

under the “Coastal Conservation District – Woodmere Club,” Plaintiffs are entitled to just

compensation in an amount to be established at trial based on the difference between the pre and

post regulation, prior to the taking, currently estimated to be at least $40 million dollars.

       329.    The “Coastal Conservation District – Woodmere Club” zoning has eliminated all

building lots situated within Lawrence.        As such, the Lawrence version of the “Coastal

Conservation District – Woodmere Club” effects a taking of Plaintiffs’ Property under the standard

set forth in Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992).

       330.    In the alternative, the Lawrence version of the “Coastal Conservation District –

Woodmere Club” effects a taking of Plaintiffs’ Property under the standard set forth in Penn

Central Transportation Co. v. New York City, 438 U.S. 104 (1978).

       331.    The Lawrence version of the “Coastal Conservation District – Woodmere Club”

must therefore be declared by this Court as invalid under the Takings Clause of the Fifth

Amendment of the United States Constitution and the New York State Constitution.

       332.    In the alternative, as a direct and proximate consequence of the Lawrence’s taking

under the “Coastal Conservation District – Woodmere Club,” Plaintiffs are entitled to just

compensation in an amount to be established at trial based on the difference between pre-and post-

regulation value of the Property, currently estimated to be at least $25 million dollars .

       333.    In addition, in the event the “Coastal Conservation District – Woodmere Club” is

deemed invalid, Plaintiffs are still entitled to recover damages from Defendants, jointly and

severally, as a result of Defendants’ temporary taking of Plaintiffs’ Property as set forth in First




                                                  58
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 59 of 69 PageID #: 59




English Evangelical Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987), in an amount

to be determined at trial.

          334.   As a result of Defendants’ conduct in violation of 42 U.S.C §1983, Plaintiffs are

also entitled to an award of attorneys’ fees pursuant to 42 U.S.C. §1988 based on the reasonable

value of legal services rendered to and payable by Defendants.

                                   THIRD CAUSE OF ACTION

                     UNCONSTITUTIONAL CONDITIONS / EXACTION
                        U.S. Const. Amend. V and XIV; 42 U.S.C. § 1983

          335.   Plaintiffs repeat and re-allege paragraphs 1-334 as if fully set forth herein.

          336.   Through the “Coastal Conservation District – Woodmere Club” zone Defendants

have taken 83 acres of Plaintiffs’ Property for “parkland” through a conservation easement, which

is tantamount to a direct appropriation or ouster under Lingle v. Chevron, 544 U.S. 528, 537-38

(2005).

          337.   Under the terms of the “Coastal Conservation District – Woodmere Club” zone

Plaintiffs are required to expend approximately $3 million dollars to install flood mitigation

improvements and thereafter annually expend substantial funds to maintain over 70% of the

Property that falls within the Open Space District, solely for the benefit of the residents living

within the vicinity of Plaintiffs’ Property and not for themselves.

          338.   By restricting Plaintiffs to using that portion of the Property solely for open space,

the “Coastal Conservation District – Woodmere Club” zone is forcing Plaintiffs to maintain over

70% of the Property to achieve conservation purposes for the public at Plaintiffs’ sole cost.

          339.   Moreover, Plaintiffs are foreclosed from developing any of the other approximate

30% of the Property unless they spend that money solely for the public.




                                                   59
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 60 of 69 PageID #: 60




       340.    These conditions, which apply to no other property within the Municipalities have

prevented Plaintiffs from exercising their fundamental rights as property owners.

       341.    Plaintiffs have suffered significant economic harm as a result of conditions the

“Coastal Conservation District – Woodmere Club” zone places on their Property, and will continue

to do so each and every day that these unconstitutional conditions exacted from them by the

Defendants remain in effect.

       342.    This uncompensated effective exacting of an easement on the Plaintiffs’ Property

solely for the benefit of the public as a condition on developing the Property, while placing the

financial and other burdens of ownership solely upon Plaintiffs, constitutes an unconstitutional

exaction under Nollan v. California Coastal Commission, 483 U.S. 825 (1987), Dolan v. City of

Tigard, 512 U.S. 374 (1994), and Koontz v. St. Johns River Water Management District, 133 S.

Ct. 420 (2013).

       343.    As a result of Defendants imposition of unconstitutional conditions under the

“Coastal Conservation District – Woodmere Club” the ordinance must therefore be deemed by

this Court invalid under the Fifth Amendment of the United States Constitution.

       344.    In the alternative, as a direct and proximate consequence of Hempstead’s

imposition of unconstitutional conditions under the “Coastal Conservation District – Woodmere

Club,” Plaintiffs are entitled to just compensation in an amount to be established at trial, but at

least $140 million dollars.

       345.    In the alternative, as a direct and proximate consequence of Woodsburgh’s

imposition of unconstitutional conditions under the “Coastal Conservation District – Woodmere

Club”, Plaintiffs are entitled to just compensation in an amount to be established at trial, but at

least $40 million dollars.




                                                60
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 61 of 69 PageID #: 61




       346.     In the alternative, as a direct and proximate consequence of Lawrence’s imposition

of unconstitutional conditions under the “Coastal Conservation District – Woodmere Club”,

Plaintiffs are entitled to just compensation in an amount to be established at trial, but at least $25

million dollars.

       347.     In addition, in the event the “Coastal Conservation District – Woodmere Club” is

deemed invalid, Plaintiffs are still entitled to recover damages from Defendants, jointly and

severally, as a result of Defendants’ placement of temporary unconstitutional conditions on

Plaintiffs’ Property as set forth in First English Evangelical Lutheran Church v. Los Angeles

County, 482 U.S. 304 (1987), in an amount to be determined at trial.

       348.     As a result of Defendants’ conduct in violation of 42 U.S.C. §1983, Plaintiffs are

also entitled to an award of attorneys’ fees pursuant to 42 U.S.C. §1988 based on the reasonable

value of legal services rendered to and payable by Defendants.

                                 FOURTH CAUSE OF ACTION

                      VIOLATION OF THE DUE PROCESS CLAUSE
              U.S. Const. Amend. V and XIV; 42 U.S.C. § 1983; N.Y. Const. Art. I, §6

       349.     Plaintiffs repeat and re-allege paragraphs 348 as if fully set forth herein.

       350.     The due process protections guaranteed by the Fifth and Fourteenth Amendments

to the United States Constitution and Article I, Section Six to the New York State Constitution

guaranty that no citizen can be deprived of property without due process of law.

      351.      Plaintiffs have a constitutionally protected cognizable property right under New

York law in the property they own.

       352.     By engaging in the scheme set forth above, including without limitation,

circumventing the NCPC’s Subdivision review after allowing Plaintiffs to spend approximately

$2 million dollars pursuing the process, adopting the “Coastal Conservation District – Woodmere



                                                  61
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 62 of 69 PageID #: 62




Club” zone, and at all times providing an empty, meaningless process, with a pre-determined

outcome, i.e. to thwart the Subdivision approval – Defendants impermissibly deprived Plaintiffs

of their property interest without due process of law.

       353.    As set forth above, while the principal justification for the “Coastal Conservation

District – Woodmere Club” zone is allegedly the need to limit development within sensitive flood

zones, the Single Family District allows residential development almost exclusively in areas of the

Property that lie within a flood zone.

       354.    Conversely, the Open Space District prohibits development in parts of the Property

that are not within a flood zone.

       355.    The design of the subdistricts has nothing to do with flooding or any other

justification to which Defendants point merely as pretext; the design is simply intended to mandate

the maintenance of a huge buffer around the outer areas of the Property, in which, for no legitimate

purpose and without any rational basis, Plaintiffs are prohibited from developing the Property.

       356.    Defendants have violated Plaintiffs’ substantive due process rights and conspired

amongst themselves to do so, taking numerous steps in furtherance of their conspiracy.

       357.    Defendants acted willfully, knowingly, and with the specific intent to deprive

Plaintiffs of their constitutional rights secured by 42 U.S.C. § 1983.

       358.    The “Coastal Conservation District – Woodmere Club” zone must therefore be

declared by this Court as a violation of the Due Process Clause of the United States and New York

Constitutions and therefore invalid.

       359.    In the alternative, Plaintiffs are entitled to recover from Defendants, jointly and

severally, compensatory damages in an amount to be determined at trial as a result of Defendants’

conspiring together to deprive Plaintiffs of their Constitutional rights.




                                                 62
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 63 of 69 PageID #: 63




       360.    As a result of Defendants’ conduct in violation of 42 U.S.C. §1983, Plaintiffs are

also entitled to an award of attorneys’ fees pursuant to 42 U.S.C. §1988 based on the reasonable

value of legal services rendered to and payable by Defendants.


                                 FIFTH CAUSE OF ACTION

           UNLAWFUL AND ULTRA VIRES EXERCISE OF ZONING POWER

       361.    Plaintiffs repeat and re-allege paragraphs 360 as if fully set forth herein.

       362.    In New York, the zoning power is a power granted to local municipalities by the

State Legislature and is governed by statute.

       363.    A local municipality may not exercise the zoning power unless that exercise

conforms to the scope, nature and purpose ascribed to the zoning power.

       364.    A municipality may only adopt zoning enactments when such enactments are part

of, and consonant with, a well-considered land use plan.

       365.    In New York, the planning power is a separate power, distinct from the zoning

power, devolved upon local municipalities by statute.

       366.    In Nassau County, the planning power over subdivision applications is vested

solely in the NCPC and in village planning boards. Towns within Nassau County do not have

subdivision review authority.

       367.    New York’s Court of Appeals in Golden v. Planning Bd. of Town of Ramapo, 30

N.Y.2d 359, 372 (N.Y. 1972) describes the zoning power as “characteristically ineffective” for

addressing the sound development of a single parcel and emphasizes the distinct purposes and

independent ambits of the zoning and planning powers.

       368.    In enacting the “Coastal Conservation District–Woodmere Club” ordinance,

Defendants have engaged in illegal, ultra vires actions that exceed the proper limits of the zoning



                                                 63
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 64 of 69 PageID #: 64




power. They have adopted zoning regulations that are not part of, or related to, a well-considered

comprehensive plan and they have improperly adopted and implemented planning power through

a zoning ordinance.

        369.    As a result, the “Coastal Conservation District – Woodmere Club” must be

invalidated in its entirety.

        370.    Plaintiffs are entitled to a declaratory judgment that the “Coastal Conservation

District – Woodmere Club” is an ultra vires act, and thus null, void and unenforceable.

                                  SIXTH CAUSE OF ACTION

                 UNLAWFUL AND ULTRA VIRES ULTRA VIRES ACTION
                 IN CONNECTION WITH “CLUBHOUSE SUB-DISTRICT”

        371.    Plaintiffs repeat and re-allege paragraphs 370 as if fully set forth herein.

        372.    The creation and enforcement of the “Clubhouse-Hospitality Sub-District” under

Woodsburgh’s version of the “Coastal Conservation District – Woodmere Club,” is not, in reality,

a zoning district, but is an attempt to use zoning effectively to bestow landmark status upon a

perceived historic building.

        373.    Defendants may not use zoning power to preserve favored structures or uses of

land.

        374.    Further, there is no New York law that authorizes a municipality to use zoning

power to enact landmarking legislation.

        375.    The Clubhouse-Hospitality Sub-District, which purports to commit Plaintiffs to

preserving the “historic” clubhouse, is an improper effort to enact landmarking legislation through

the guise of zoning and thus ultra vires, improper and invalid.

        376.    Section 150-109 of Woodsburgh’s version of the “Coastal Conservation District –

Woodmere Club” zone provides that: “[i]f §150-110 [Subdistricts Established] or §150-111



                                                  64
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 65 of 69 PageID #: 65




[Permitted Uses] of this Article shall be adjudged by a court of competent jurisdiction to be invalid,

such judgment shall invalidate the remainder of this Article.”

        377.    Section 76.24 of Hempstead’s version of the “Coastal Conservation District –

Woodmere Club” zone provides that: “[i]f § 76.25 [Subdistricts Established] or § 76.26 [Permitted

Uses] of this Article shall be adjudged by a court of competent jurisdiction to be invalid, such

judgment shall invalidate the remainder of this Article.”

        378.    Section 212-13.1.9 of Lawrence’s version of the “Coastal Conservation District –

Woodmere Club” zone provides that: “[i]f § 7212-13.1.10 [Subdistricts Established] or § 212-

13.1.11 [Permitted Uses] of this Article shall be adjudged by a court of competent jurisdiction to

be invalid, such judgment shall invalidate the remainder of this Article.”

        379.    The “Coastal Conservation District – Woodmere Club” zone must be invalidated

in its entirety because the unlawful Clubhouse-Hospitality Sub-District established under the new

zone is not severable and each Defendant’s respective version of the ordinance expressly provides

that its entire ordinance must be declared invalid if any of the “sub-districts” or “permitted uses”

are declared invalid.

        380.    Plaintiffs are entitled to a declaratory judgment that the “Coastal Conservation

District – Woodmere Club” is an ultra vires act, and thus null, void and unenforceable in its

entirety.

                                SEVENTH CAUSE OF ACTION

               ADOPTION OF LOCAL LAWS INCONSISTENT WITH SEQRA

        381.    Plaintiffs repeat and re-allege paragraphs 380 as if fully set forth herein.




                                                  65
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 66 of 69 PageID #: 66




        382.   Under New York law, all determinations relating to environmental issues in

connection with determinations by agencies in the State of New York must be made solely through

the SEQRA process.

        383.   Once the SEQRA process was underway in connection with Plaintiffs’ Subdivision

application, Defendants were required to address any and all of their purported environmental

concerns solely through the SEQRA process.

        384.   By purporting to adopt new zoning to address environmental concerns and pulling

the rug out from under the NCPC on the very eve of the closing of public comment on Plaintiffs’

DEIS, Defendants have unlawfully preempted the SEQRA process and their new zoning,

ostensibly enacted to address these environmental issues, is thus invalid.

        385.   In adoption the “Coastal Conservation District – Woodmere Club” zone Defendants

have exceeded their authority and as a result the new zone must be invalidated in its entirety.

        386.   Plaintiffs are entitled to a declaratory judgment that the “Coastal Conservation

District – Woodmere Club” is an ultra vires act, and thus null, void and unenforceable in its

entirety.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs requests judgment against Defendants as follows:

            A. On the First Cause of Action, declaring, adjudging and decreeing that the “Coastal

               Conservation District – Woodmere Club” zone is null, void and unenforceable, or

               in the alternative awarding Plaintiffs compensatory damages against Defendants,

               in an amount to be determined at trial, plus attorneys’ fees and costs as provided

               by 42 U.S.C. §§ 1983 and 1988;




                                                66
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 67 of 69 PageID #: 67




         B. On the Second Cause of Action, declaring, adjudging and decreeing that the

            “Coastal Conservation District – Woodmere Club” zone is null, void and

            unenforceable in its entirety, and awarding Plaintiffs compensation resulting from

            their inability to use and enjoy their Property as set forth in First English

            Evangelical Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987), or in

            the alternative awarding Plaintiffs just compensation against Defendants, jointly

            and severally, in an amount to be determined at trial, but at least $205 million

            dollars, plus attorneys’ fees and costs as provided by 42 U.S.C. §§ 1983 and 1988;

         C. On the Third Cause of Action, declaring, adjudging and decreeing that the

            “Coastal Conservation District – Woodmere Club” zone is null, void and

            unenforceable in its entirety, and awarding compensation resulting from their

            inability to use and enjoy their Property as set forth in First English Evangelical

            Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987), or in the

            alternative awarding Plaintiffs just compensation against Defendants, jointly and

            severally, in an amount to be determined at trial, but at least $205 million dollars,

            plus attorneys’ fees and costs as provided by 42 U.S.C. §§ 1983 and 1988;

         D. On the Fourth Cause of Action, declaring, adjudging and decreeing that the

            “Coastal Conservation District – Woodmere Club” zone is null, void and

            unenforceable in its entirety, or in the alternative awarding Plaintiffs

            compensatory damages against Defendants, jointly and severally, in an amount to

            be determined at trial, plus attorneys’ fees and costs as provided by 42 U.S.C. §§

            1983 and 1988;




                                              67
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 68 of 69 PageID #: 68




           E. On the Fifth Cause of Action, declaring, adjudging and decreeing that the

               “Coastal Conservation District – Woodmere Club” zone is an ultra vires act, and

               thus null, void and unenforceable in its entirety;

           F. On the Sixth Cause of Action, declaring, adjudging and decreeing that the

               “Coastal Conservation District – Woodmere Club” zone is an ultra vires act, and

               thus null, void and unenforceable in its entirety; and

           G. On the Seventh Cause of Action, declaring, adjudging and decreeing that the

               “Coastal Conservation District – Woodmere Club” zone is an ultra vires act, and

               thus null, void and unenforceable in its entirety.

In addition, awarding Plaintiffs prejudgment interest at the maximum rate allowable by law; and

awarding Plaintiffs such other and further relief at law or in equity that the Court deems just and

proper.




                                                68
Case 2:20-cv-03903-SJF-AYS Document 1 Filed 08/24/20 Page 69 of 69 PageID #: 69




                                       JURY DEMAND

      Plaintiffs demand trial by jury of all claims and issues so triable.

Dated: New York, New York
August 24, 2020                              MEISTER SEELIG & FEIN LLP

                                             By:     /s/ Jeffrey Schreiber
                                             Jeffrey Schreiber, Esq.
                                             Thomas L. Friedman, Esq.
                                             Sophie I. Myers, Esq.

                                             125 Park Avenue, 7th Floor
                                             New York, New York 10017
                                             Tel: (212) 655-3500
                                             Fax: (212) 655-3535
                                             Email: js@msf-law.com
                                                     tlf@msf-law.com
                                                     sim@msf-law.com

                                                        — and —

                                             MANATT, PHELPS & PHILLIPS, LLP
                                             Michael M. Berger, Esq.
                                             Edward G. Burg, Esq.
                                             [pro hac vice admission forthcoming]

                                             2049 Century Park East, Suite 1700
                                             Los Angeles, California 90067
                                             Tel: (310) 312-4000
                                             Fax: (310) 312-4224
                                             Email: mmberger@manatt.com
                                                     eburg@manatt.com


                                             Counsel for Plaintiffs




                                                69
